Exhibit 10.1

 

EXECUTION COPY

 

EXCLUSIVE LICENSE AGREEMENT

 

This EXCLUSIVE LICENSE AGREEMENT (the “Agreement”) is entered into as of
October 23, 2018 (the “Effective Date”) by and between NEURX PHARMACEUTICALS
LLC, a limited liability company incorporated under the laws of Texas, with its
principal place of business at 15 Gazelle Field, San Antonio, TX 78258 (“NeuRx”)
and NEOS THERAPEUTICS, INC., a Delaware corporation, with its principal place of
business at 2940 N. Hwy 360 Suite 400, Grand Prairie, TX 75050 (“Neos”). NeuRx
and Neos are sometimes referred to herein individually as a “Party” and
collectively as the “Parties”.

 

RECITALS

 

WHEREAS, NeuRx possesses certain intellectual property related to its
proprietary drug candidate, coded by NeuRx as NRX 101;

 

WHEREAS, Neos is a specialty biopharmaceutical company with substantial
resources and expertise in the development, marketing, and commercialization of
pharmaceutical products; and

 

WHEREAS, NeuRx desires to grant Neos an exclusive license, and Neos desires to
obtain such license, to Develop, Manufacture and Commercialize Licensed Products
on a worldwide basis, all in accordance with the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Agreement, the Parties
hereby agree as follows:

 

ARTICLE 1
DEFINITIONS

 

1.1                              “Affiliate” means, with respect to a particular
Party, a person, corporation, partnership, or other entity that controls, is
controlled by or is under common control with such Party.  For the purposes of
this definition, the word “control” (including, with correlative meaning, the
terms “controlled by” or “under common control with”) means the actual power,
either directly or indirectly through one or more intermediaries, to direct or
cause the direction of the management and policies of such entity, whether by
the ownership of fifty percent (50%) or more of the voting stock of such entity,
or by contract or otherwise.

 

1.2                              “ANDA” means an Abbreviated New Drug
Application, as defined in the FD&C Act, as amended, and applicable regulations
promulgated thereunder by the FDA.

 

1.3                              “Applicable Laws” means the applicable
provisions of any and all national, supranational, regional, state and local
laws, treaties, statutes, rules, regulations, administrative codes, guidance,
ordinances, judgments, decrees, directives, injunctions, orders, permits of or
from any court, arbitrator, Regulatory Authority or Governmental Authority
having jurisdiction over or related to the subject item.

 

1

--------------------------------------------------------------------------------



 

1.4                              “Business Day” means a day other than Saturday,
Sunday or any day that banks in New York, New York are required or permitted to
be closed.

 

1.5                              “Calendar Quarter” means the respective periods
of three consecutive calendar months ending on March 31, June 30, September 30
and December 31.

 

1.6                              “Calendar Year” means each respective period of
twelve (12) consecutive months ending on December 31.

 

1.7                              “Change of Control” means, with respect to a
Party: (a) the sale of all or substantially all of its assets or all of its
assets relating to the Licensed Compound and Licensed Products; (b) a merger,
reorganization or consolidation involving such Party in which the holders of the
voting securities of such Party outstanding immediately prior thereto cease to
beneficially own at least fifty percent (50%) of the combined voting power of
the surviving entity, directly or indirectly, immediately after such merger,
reorganization or consolidation; or (c) a transaction in which an entity or
individual, or group of entities and/or individuals acting in concert, acquires
more than fifty percent (50%) of the voting equity securities of such Party.

 

1.8                              “Combination Product” means any pharmaceutical
product comprising a Licensed Compound and at least one other active compound or
ingredient, either formulated together (i.e., a fixed dose combination) or
packaged together and sold for a single price.

 

1.9                              “Commercialization” means the conduct of all
activities undertaken before and after Regulatory Approval to promote, market,
sell and distribute (including importing, exporting, transporting, customs
clearance, warehousing, invoicing, handling and delivering Licensed Products to
customers) Licensed Products in the Territory, including: (a) sales force
efforts, detailing, advertising, medical education, planning, marketing, sales
force training, and sales and distribution; and (b) scientific and medical
affairs.  For clarity, Commercialization does not include any Development
activities, whether conducted before or after Regulatory Approval. 
“Commercialize”, “Commercialized”, and “Commercializing” have correlative
meanings.

 

1.10                       “Commercially Reasonable Efforts” means, with respect
to a Party’s obligations under this Agreement related to Licensed Products, the
carrying out of such obligations or tasks with a level of efforts and resources
that are consistent with the efforts and resources normally used by such Party
in the exercise of its reasonable business discretion relating to the
development of a potential pharmaceutical product or the commercialization of a
pharmaceutical product, in each case owned by it or to which it has exclusive
rights, with similar commercial and market potential as the Licensed Product,
taking into account all relevant factors, such as patent coverage, safety and
efficacy, product profile, competitiveness of the marketplace, proprietary
position, and profitability (including pricing and reimbursement).

 

1.11                       “Completion” means (a) with respect to a Pilot PK
Study of a Licensed Product,  the completion, including the availability and
delivery by Neos to NeuRx of a written report of such Pilot PK Study, with an
outcome indicating that an appropriate pharmacokinetic profile for such Licensed
Product can be achieved; and (b) with respect to a Phase 3 Clinical Trial of a
Licensed Product, the achievement of the primary endpoint in such clinical
trial, including the availability and delivery by Neos to NeuRx of a written
report with respect thereto.

 

2

--------------------------------------------------------------------------------



 

1.12                       “Confidential Information” of a Party means all
Know-How and other proprietary scientific, marketing, financial, or commercial
information that is: (a) disclosed by or on behalf of such Party or any of its
Affiliates or otherwise made available to the other Party or any of its
Affiliates, whether made available orally, in writing, or in electronic form,
under this Agreement; (b) learned by the other Party, in each case pursuant to
or in connection with the Parties’ activities under, this Agreement; or
(c) disclosed by either Party pursuant to the Confidential Disclosure Agreement
between the Parties, dated September 13, 2017 (the “Confidentiality
Agreement”).  All information disclosed by a Party under the Confidentiality
Agreement shall be deemed the Confidential Information of such Party under this
Agreement.  Notwithstanding the foregoing to the contrary, during the Term,
Licensed Know-How that is solely related to the Licensed Compound or a Licensed
Product will be deemed to be the Confidential Information of Neos.

 

1.13                       “Control” means, with respect to any material,
Know-How, or intellectual property right, that a Party (a) owns or (b) has a
license (other than a license granted to such Party under this Agreement) to
such material, Know-How or intellectual property right and, in each case, has
the ability to grant to the other Party access, a license, or a sublicense (as
applicable) to the foregoing on the terms and conditions set forth in this
Agreement without violating the terms of any then-existing agreement or other
legally enforceable arrangement with any Third Party.

 

1.14                       “Cover” means, with respect to a claim of a Patent
and the Licensed Compound or a Licensed Product, that such claim of such Patent
would be infringed, absent a license, by the manufacture, use, offer for sale,
sale or importation of such Licensed Compound or Licensed Product (considering
claims of patent applications to be issued as then pending).

 

1.15                       “Data” means any and all scientific, technical and
test data pertaining to the Licensed Compound or Licensed Products, including
research data, clinical pharmacology data, CMC data (including analytical and
quality control data and stability data), pre-clinical data, clinical data or
any data included in any submissions made in association with an IND or MAA with
respect to any Licensed Product, in each case that is Controlled by a Party or
its Affiliates.

 

1.16                       “Develop” means all actions directed to obtaining,
maintaining or expanding Regulatory Approval(s) for a Licensed Product,
including to research, develop (including clinical, non-clinical and CMC
development), analyze, test and conduct preclinical, clinical and all other
regulatory trials for a Licensed Product, including all post-approval clinical
trials, as well as all related regulatory activities and any and all activities
pertaining to new Indications, pharmacokinetic studies and all related
activities, including work on new formulations, new methods of treatment and CMC
activities, including new manufacturing methods.  “Developing” and “Development”
have correlative meanings.

 

1.17                       “Dollar” means a U.S. dollar, and “$” shall be
interpreted accordingly.

 

1.18                        “EMA” means the European Medicines Agency or any
successor entity.

 

1.19                       “Executive Officer” means, with respect to NeuRx, its
President and Chief Executive Officer, and with respect to Neos, its Chief
Executive Officer.

 

1.20                       “FD&C Act” means the U.S. Federal Food, Drug and
Cosmetic Act, as amended.

 

3

--------------------------------------------------------------------------------



 

1.21                       “FDA” means the U.S. Food and Drug Administration or
any successor entity.

 

1.22                       “Field” means the treatment, prevention and diagnosis
of any and all diseases and conditions.

 

1.23                       “First Commercial Sale” means, on a Licensed
Product-by-Licensed Product and country-by-country basis, the first sale by or
on behalf of Neos or any of its Affiliates to a Third Party for end use or
consumption of a Licensed Product in a given country in the Territory after
Regulatory Approval has been granted with respect to such Licensed Product in
such country.

 

1.24                       “Generic Competition” means, on a Licensed
Product-by-Licensed Product and country-by-country basis, that, in a given
Calendar Quarter, one or more Third Parties is selling a Generic Product to such
Licensed Product in such country.

 

1.25                       “Generic Product” means with respect to a Licensed
Product, any product that contains the same active compound(s) or
ingredient(s) as such Licensed Product and that is sold under an approved MAA
granted by a Regulatory Authority to a Third Party that is not a Sublicensee of
Neos or its Affiliates and did not obtain such product in a chain of
distribution that includes any of Neos, its Affiliates, or Sublicensees.

 

1.26                       “GCP” or “Good Clinical Practices” means the
then-current standards, practices and procedures promulgated or endorsed by the
FDA as set forth in the guidelines entitled “Guidance for Industry E6 Good
Clinical Practice: Consolidated Guidance,” including related regulatory
requirements imposed by the FDA and comparable regulatory standards, practices
and procedures promulgated by the EMA or other Regulatory Authority applicable
to the Territory, as they may be updated from time to time, including applicable
quality guidelines promulgated under the ICH.

 

1.27                       “GLP” or “Good Laboratory Practices” means the
then-current good laboratory practice standards promulgated or endorsed by the
FDA as defined in 21 C.F.R. Part 58, and comparable regulatory standards
promulgated by the EMA or other Regulatory Authority applicable to the
Territory, as they may be updated from time to time, including applicable
quality guidelines promulgated under the ICH.

 

1.28                       “GMP” or “Good Manufacturing Practices” means the
then-current Good Manufacturing Practices required by the FDA, as set forth in
the FD&C Act and the regulations promulgated thereunder, for the manufacture and
testing of pharmaceutical materials, and comparable laws and regulations
applicable to the manufacture and testing of pharmaceutical materials
promulgated by other Regulatory Authorities, as they may be updated from time to
time.

 

1.29                       “Governmental Authority” means any multi-national,
federal, state, local, municipal, provincial or other governmental authority of
any nature (including any governmental division, prefecture, subdivision,
department, agency, bureau, branch, office, commission, council, court or other
tribunal).

 

1.30                       “ICH” means International Conference on
Harmonisation.

 

4

--------------------------------------------------------------------------------



 

1.31                       “IND” means (a) an Investigational New Drug
Application as defined in the FD&C Act and applicable regulations promulgated
thereunder by the FDA, or (b) the equivalent application to the equivalent
agency in any other regulatory jurisdiction, the filing of which is necessary to
initiate or conduct clinical testing of a pharmaceutical product in humans in
such jurisdiction.

 

1.32                       “Indication” means a separately defined,
well-categorized class of human disease or condition for which a separate MAA
(including any extensions or supplements) may be filed with a Regulatory
Authority.

 

1.33                       “Initiation” means, with respect to a clinical trial,
first dosing of the first subject in such clinical trial.

 

1.34                       “Invention” means any process, method, composition of
matter, article of manufacture, discovery or finding, patentable or otherwise,
that is made, generated, conceived or otherwise invented as a result of a Party
exercising its rights or carrying out its obligations under this Agreement,
whether directly or via its Affiliates, employees, agents or independent
contractors (and with respect to Neos, its Sublicensees), including all rights,
title and interest in and to the intellectual property rights therein. For
clarity, Inventions shall exclude Data.

 

1.35                       “Know-How” means any information, including
discoveries, improvements, modifications, processes, methods, techniques,
protocols, formulas, Data, inventions, know-how, trade secrets and results,
patentable or otherwise, including physical, chemical, biological,
toxicological, pharmacological, safety data, dosage regimens, control assays,
and product specifications.

 

1.36                       “Licensed Compound” means (a) NeuRx’s proprietary
compound designated as NRX 101, as specifically described in Exhibit B and
(b) any salt, free acid/base, solvate, hydrate, stereoisomer, crystalline or
polymorphic form, prodrug, conjugate or complex of the foregoing.

 

1.37                       “Licensed Know-How” means all Know-How Controlled by
NeuRx or its Affiliates as of the Effective Date or during the Term (other than
as a result of a license from Neos) that is necessary or reasonably useful for
Neos’s Development, Manufacture or Commercialization of the Licensed Compound or
Licensed Products in the Field, including Inventions owned by NeuRx.

 

1.38                       “Licensed Patent” means any Patent that (a) is
Controlled by NeuRx or its Affiliates as of the Effective Date or at any time
during the Term (other than as a result of a license from Neos), and (b) Cover
or claim any Licensed Compound or Licensed Product, or the manufacture, use,
offer for sale, sell or import of any Licensed Compound or Licensed Product. 
The list of Licensed Patents as of the Effective Date is attached hereto as
Exhibit A.  Licensed Patents include: (i) all Patents claiming any NeuRx Sole
Invention, (ii) all Patents claiming NeuRx’s interest in all Joint Patents in
the Territory and (iii) any Patents prepared or filed by Neos that claim
Licensed Know-How after the Effective Date.

 

1.39                       “Licensed Product” means any pharmaceutical product
containing a Licensed Compound, alone or with other active ingredients, in all
forms, presentations, formulations and dosage forms.

 

5

--------------------------------------------------------------------------------



 

1.40                       “Licensed Technology” means, collectively, the
Licensed Know-How and Licensed Patents.

 

1.41                       “Manufacture” means all activities and processes
related to the manufacturing of a Licensed Compound or Licensed Product, or any
component or intermediate thereof, including manufacturing of finished Licensed
Product for Development and Commercialization, labeling, packaging, in-process
and finished Licensed Product testing, release of Licensed Product or any
component or ingredient thereof, quality assurance activities related to
manufacturing and release of Licensed Compound or Licensed Product, and ongoing
stability tests and regulatory activities related to any of the foregoing. Where
the context so requires, Manufacture shall also include obtaining Licensed
Compound or Licensed Product from contract manufacturers. When used as a verb,
to “Manufacture” means to engage in Manufacturing activities.

 

1.42                       “Marketing Authorization Application” or “MAA” means
an application to the appropriate Regulatory Authority for approval to market a
Licensed Product (but excluding Pricing Approval) in any particular
jurisdiction, including an NDA or ANDA in the U.S.

 

1.43                       “NDA” means a New Drug Application, as defined in the
FD&C Act, as amended, and applicable regulations promulgated thereunder by the
FDA.

 

1.44                       “Neos Patents” means all Patents that Neos or its
Affiliates Control as of the Effective Date or during the Term that are
necessary or reasonably useful for the Development, Manufacture or
Commercialization of any Licensed Product in the Field in the Territory. Neos
Patents include: (a) all Patents claiming any Neos Sole Invention and (b) all
Patents claiming Neos’s interest in all Joint Patents in the Territory.

 

1.45                       “Net Sales” means, with respect to any Licensed
Product, the gross amounts invoiced by Neos and its Affiliates and Sublicensees
for sales of such Licensed Product to unaffiliated Third Parties, less the
following deductions provided to unaffiliated entities and actually allowed and
taken with respect to such sales:

 

(a)                                 reasonable cash, trade or quantity
discounts, charge-back payments, administrative fees, distribution fees,
incentive fees, reimbursements, rebates or similar payments actually granted to
wholesalers or other distributors, trade customers, health care insurance
carriers, managed health care organizations, pharmaceutical benefit managers,
pharmacy providers (including chain pharmacies, specialty pharmacies and mail
order pharmacies), group purchasing organizations and national, state, or local
government, or their agencies, purchasers or reimbursers;

 

(b)                                 credits, rebates or allowances actually
allowed upon prompt payment or on account of claims, damaged goods, rejections
or returns of such Licensed Product, including in connection with recalls,
overstocked or expired Licensed Product, and the actual amount of any write-offs
for bad debt (provided that any amount subsequently recovered will be treated as
Net Sales);

 

(c)                                  retroactive price reductions, savings
offers or billing errors with respect to sales of such Licensed Product that are
actually allowed or granted;

 

6

--------------------------------------------------------------------------------



 

(d)                                 freight, postage, shipping, transportation
and insurance charges, in each case actually allowed or paid for delivery of
such Licensed Product;

 

(e)                                  taxes (other than income taxes), duties,
tariffs, mandated contributions or other governmental charges levied on the sale
of such Licensed Product, including VAT, excise taxes and sales taxes;

 

(f)                                   amounts payable to pharmacies or patients
in connection with co-pay assistance cards or similar forms of rebate directly
related to the prescribing of such Licensed Product; and

 

(g)                                 such other deductions as are reasonable and
customary for the sales of such Licensed Product by Neos and its Affiliates and
Sublicensees.

 

Notwithstanding the foregoing, amounts received or invoiced by Neos or its
Affiliates or Sublicensees for the sale of such Licensed Product among Neos and
its Affiliates and Sublicensees for resale shall not be included in the
computation of Net Sales hereunder.  For purposes of determining Net Sales, a
Licensed Product shall be deemed to be sold when invoiced or delivered,
whichever is later.  Net Sales shall be accounted for in accordance the selling
party’s standard practices in the relevant country in the Territory.

 

Notwithstanding the foregoing, “Net Sales” shall not include any amounts
invoiced for sales of Licensed Products supplied for use in testing, clinical
trials or for charitable use.

 

If a Licensed Product is sold as part of a Combination Product, then Net Sales
for such product shall be determined by multiplying the net sales of the
Combination Product (as calculated in accordance with analogous criteria as set
forth above for the “Net Sales” definition) by the fraction, A / (A+B) where A
is the weighted average sale price of such Licensed Product when sold separately
in finished form, and B is the weighted average sale price of the other active
compound or ingredient in the Combination Product sold separately in finished
form.

 

If the weighted average sale price of a Licensed Product can be determined but
the weighted average sale price of the other active compound or ingredient in
the Combination Product cannot be determined, then Net Sales for such product
shall be calculated by multiplying the net sales of the Combination Product (as
calculated in accordance with analogous criteria as set forth above for the “Net
Sales” definition) by the fraction A / C where A is the weighted average sale
price of such Product when sold separately in finished form and C is the
weighted average sale price of the Combination Product.

 

If the weighted average sale price of the other active compounds or ingredients
in the Combination Product can be determined but the weighted average sale price
of such Licensed Product cannot be determined, Net Sales for such product shall
be calculated by multiplying the net sales of the Combination Product (as
calculated in accordance with analogous criteria as set forth above for the “Net
Sales” definition) by the following formula: one (1) minus B / C where B is the
weighted average sale price of the other active compound or ingredient in the
Combination Product when sold separately in finished form and C is the weighted
average sale price of the Combination Product.

 

7

--------------------------------------------------------------------------------



 

If the weighted average sale price of both a Licensed Product and the other
active compound or ingredient in the Combination Product cannot be determined,
then Net Sales for such product shall be calculated by multiplying the net sales
of the Combination Product (as calculated in accordance with analogous criteria
as set forth above for the “Net Sales” definition) by the fraction 1 / D where D
is the number of active compounds or ingredients in the Combination Product
including the Licensed Product.

 

1.46                       “Patents” means (a) pending patent applications,
issued patents, utility models and designs; (b) reissues, substitutions,
confirmations, registrations, validations, re-examinations, additions,
continuations, continued prosecution applications, continuations-in-part, or
divisions of or to any of the foregoing; and (c) extensions, renewals or
restorations of any of the foregoing by existing or future extension, renewal or
restoration mechanisms, including supplementary protection certificates or the
equivalent thereof.

 

1.47                       “Phase 3 Clinical Trial” means a human clinical trial
of a Licensed Product on a sufficient number of subjects that is designed to
establish that a pharmaceutical product is safe and efficacious for its intended
use, and to determine warnings, precautions, and adverse reactions that are
associated with such pharmaceutical product in the dosage range and dose
duration to be prescribed, which trial is intended to support Regulatory
Approval of a Licensed Product, as described in 21 CFR § 312.21(c) (or any
amended or successor regulations) or any equivalent regulations in other
countries in the Territory.

 

1.48                       “Pilot PK Study” means, with respect to a Licensed
Product, a pilot clinical study conducted to determine whether an appropriate
pharmacokinetic profile for a Licensed Product, as identified by the JSC, can be
achieved.

 

1.49                       “Pricing Approval” means such governmental approval,
agreement, determination or decision establishing prices for a Licensed Product
that can be charged and/or reimbursed in regulatory jurisdictions where the
applicable Governmental Authorities approve or determine the price and/or
reimbursement of pharmaceutical products.

 

1.50                       “Regulatory Approval” means all approvals, including
MAAs, necessary or useful for the commercial sale of a Licensed Product in the
Field in a given country or regulatory jurisdiction (which, for clarity, shall
always include Pricing Approvals and reimbursement approvals).

 

1.51                       “Regulatory Authority” means, in a particular country
or jurisdiction, any applicable Governmental Authority involved in granting
Regulatory Approval in such country or jurisdiction, including the FDA, the EMA
and any corresponding national or regional regulatory authorities.

 

1.52                       “Regulatory Documentation” means regulatory
applications, submissions, notifications, communications, correspondence,
registrations, Regulatory Approvals and/or other filings made to, received from
or otherwise conducted with a Regulatory Authority in order to Develop,
Manufacture, market, sell or otherwise Commercialize a Licensed Product in a
particular country or jurisdiction, including any IND, MAA, Regulatory Approval,
manufacturing data and drug master files.

 

8

--------------------------------------------------------------------------------



 

1.53                       “Regulatory Exclusivity” means marketing or data
exclusivity conferred by a Regulatory Authority in a country or jurisdiction in
the Territory on the holder of an approved MAA for a pharmaceutical product in
such country or jurisdiction, including regulatory data exclusivity, orphan drug
exclusivity, new chemical entity exclusivity or pediatric exclusivity.

 

1.54                       “Sublicensee” means any Third Party granted a
sublicense by Neos to the rights licensed to Neos under Section 2.1(a).

 

1.55                       “Sublicensing Revenue” means all (i) cash upfront
payments and (ii) milestone payments to the extent allocable for a sublicense to
the Licensed Technology and payable for the Development or Commercialization of
Licensed Products by the Sublicensee that are paid to Neos by any Sublicensee to
the extent in consideration for the grant of a Sublicense, but excluding the
following payments:

 

(a)                                 payments made in consideration for the
issuance of equity or debt securities of Neos to the extent not exceeding the
fair market value thereof;

 

(b)                                 amounts received in connection with a sale
or Change of Control of Neos;

 

(c)                                  that portion of payments for direct or
fully burdened expenses associated with research, development or manufacturing
activities to the extent not exceeding the fair market value for such research,
development or manufacture;

 

(d)                                 royalties, profit-share payments or other
payments based on sales of Licensed Products by the Sublicensee;

 

(e)                                  milestone payments associated with the
Development or Commercialization of Licensed Products by the Sublicensee,
relating to the achievement of a development event for which a milestone payment
is payable as provided in Section 8.2 below (for clarity, as the milestone
payments contemplated by Section 8.2 apply only to achievement of each specified
development event by the first Licensed Product, milestone payments made by a
Sublicensee in connection with achievement of such development event by a
subsequent Licensed Product shall be included in Sublicensing Revenue);

 

(f)                                   payment or reimbursement of reasonable
patent expenses actually incurred or paid by Neos and not otherwise reimbursed;

 

(g)                                 payment or reimbursement of expenses
associated with the sale or transfer of any priority review voucher or other
regulatory rights with respect to Licensed Products; and

 

(h)                                 payments for manufacture or supply of
Licensed Products by or on behalf of, or for resale by, the Sublicensee, to the
extent not exceeding the fair market value therefor.

 

1.56                       “Territory” means all countries of the world.

 

1.57                       “Third Party” means any entity other than NeuRx or
Neos or an Affiliate of either of them.

 

9

--------------------------------------------------------------------------------



 

1.58                       “U.S.” means the United States of America, including
all possessions and territories thereof.

 

1.59                       “USPTO” means the United States Patent and Trademark
Office or any successor entity thereto.

 

1.60                       “Valid Claim” means (a) a claim of an issued,
unexpired patent within the Licensed Patents that has not been revoked,
disclaimed, abandoned or held invalid or unenforceable by a court or other body
of competent jurisdiction in an unappealed or unappealable decision; or (b) a
claim of any patent application within the Licensed Patents that is pending as
of the Effective Date, or that claims priority from a Licensed Patent that is
pending as of the Effective Date, if the effective priority date for such claim
is less than five (5) years prior to the then-current date.

 

1.61                       Additional Definitions. Each of the following
definitions is set forth in the section of this Agreement indicated below.

 

Definition

 

Section

Agreement

 

Preamble

Bankrupt Party

 

15.2(a)

Claims

 

11.1

Confidentiality Agreement

 

1.12

Development Plan

 

4.2

Development Services Agreement

 

4.4

Dispute

 

14.1

Effective Date

 

Preamble

Federal Arbitration Act

 

14.2

Indemnified Party

 

11.3

Indemnifying Party

 

11.3

Initial Transfer Plan

 

2.2(a)

JAMS Rules

 

14.2

Joint Inventions

 

9.1(c)

Joint Patents

 

9.1(c)

 

10

--------------------------------------------------------------------------------


 

Joint Steering Committee/JSC

 

3.1(a)

Manufacturing Transfer Period

 

6.2(a)

Neos

 

Preamble

Neos Indemnitees

 

11.1

Neos Sole Inventions

 

9.1(c)

NeuRx

 

Preamble

NeuRx Indemnitees

 

11.2

NeuRx Manufacturing Know-How

 

6.2(a)

NeuRx Sole Inventions

 

9.1(c)

Party/Parties

 

Preamble

Post-Phase 3 Termination for Convenience

 

13.2

Post-Phase 3 Termination for Material Breach

 

13.3(a)

Pre-Phase 3 Termination for Convenience

 

13.2

Pre-Phase 3 Termination for Material Breach

 

13.3(a)

Product Data

 

9.1(b)

Product Infringement

 

9.4(a)

Remedial Action

 

5.3

Reverted Product

 

13.4(a)(i)

Royalty Term

 

8.3(b)

SEC

 

12.4(d)

Sublicense

 

2.1(b)

Term

 

13.1

Third Party Infringement Claim

 

9.5

Title 11

 

5.2(a)

Upfront Fee

 

8.1

 

11

--------------------------------------------------------------------------------



 

ARTICLE 2
LICENSE GRANTS

 

2.1                              License to Neos for Licensed Products.

 

(a)                                 License to Neos.  NeuRx hereby grants Neos
an exclusive (even as to NeuRx), royalty-bearing license, with the right to
sublicense through multiple tiers in accordance with Section 2.1(b), under the
Licensed Technology to research, Develop, Manufacture, make, have made, use,
distribute, sell, have sold, offer for sale, import, export and otherwise
Commercialize Licensed Products in the Field in the Territory.

 

(b)                                 Sublicenses.  Neos shall have the right to
grant sublicenses through multiple tiers under any or all of the rights granted
in Section 2.1(a) to its Affiliates and to Third Parties, in each case without
the prior written consent of NeuRx.  Each agreement in which Neos grants a
sublicense under any Licensed Technology (“Sublicense”) shall be consistent with
the terms and conditions of this Agreement and shall provide that the Affiliate
or Sublicensee shall be bound by and subject to all applicable terms and
conditions of this Agreement in the same manner and to the same extent as Neos
is bound thereby.  Neos shall provide NeuRx with a copy of each Sublicense,
promptly following its execution, so that NeuRx can confirm compliance with the
terms of this Agreement; provided that, Neos may redact from each Sublicense any
terms that are not reasonably relevant to confirm Neos’s compliance with the
terms of this Agreement.

 

2.2                              Initial Transfer of Know-How.

 

(a)                                 Promptly following the Effective Date, the
Parties shall agree in writing on a plan for the transfer to Neos of the
Licensed Know-How (including the Data therein) Controlled by NeuRx or its
Affiliates as of the Effective Date as described in the plan attached hereto as
Exhibit C (the “Initial Transfer Plan”) (which, for clarity, shall include
transfer of Regulatory Documentation in accordance with Section 5.2).

 

(b)                                 As soon as practical and pursuant to the
Initial Transfer Plan, NeuRx shall commence disclosing and making available to
Neos the Licensed Know-How listed in the Initial Transfer Plan, according to the
timeline set forth in the Initial Transfer Plan, and NeuRx shall use diligent
efforts to complete such transfer no later than thirty (30) days after the
Effective Date, unless otherwise noted in the Initial Transfer Plan.

 

(c)                                  The Parties shall cooperate with each other
in good faith to enable a smooth transfer of the Licensed Know-How to Neos. 
Upon Neos’s reasonable request, NeuRx shall provide reasonable technical
assistance, including making appropriate employees available to Neos at
reasonable times, places, and frequency, and upon reasonable prior notice, for
the purpose

 

12

--------------------------------------------------------------------------------



 

of assisting Neos to understand and use the Licensed Know-How in connection with
Neos’s Development of the Licensed Compound or Licensed Products.

 

(d)                                 If (i) one or both Parties become aware of
any Licensed Know-How that was Controlled by NeuRx as of the Effective Date but
was not transferred to Neos under the Initial Transfer Plan but should have
been; or (ii) one or both Parties become aware of Licensed Know-How that first
came within the Control of NeuRx after the Effective Date; then, in each case of
(i) and (ii), NeuRx shall promptly upon identifying any such Licensed Know-How
disclose and transfer such Licensed Know-How to Neos, and NeuRx shall provide
reasonable technical assistance, including making appropriate employees
available to Neos at reasonable times, places, and frequency, and upon
reasonable prior notice, for the purpose of assisting Neos to understand and use
such Licensed Know-How in connection with Neos’s Development of the Licensed
Compound or Licensed Products.

 

(e)                                  NeuRx shall, at Neos’s reasonable request,
use Commercially Reasonable Efforts to make such introductions and facilitate
discussions with contract research organizations, CMOs and other Third Parties
that have performed services related to the Licensed Compound or Licensed
Products on behalf of NeuRx in order for Neos to evaluate and potentially
contract for such Third Parties’ services.

 

2.3                              No Implied Licenses.  Except as explicitly set
forth in this Agreement, neither Party shall be deemed by estoppel or
implication to have granted the other Party any license or other right to any
intellectual property of such Party.

 

ARTICLE 3
GOVERNANCE

 

3.1                              Joint Steering Committee.

 

(a)                                 Formation and Role.  Promptly, and in any
event within ten (10) Business Days after the Effective Date, the Parties shall
establish a joint steering committee (the “Joint Steering Committee” or “JSC”)
to coordinate and oversee the Parties’ activities under this Agreement through
the completion of all activities under the Development Plan.  The role of the
JSC shall be to manage, review and discuss the Parties’ activities with respect
to the Development of the Licensed Compound and Licensed Products, including the
determination of appropriate pharmacokinetic profiles to be pursued with respect
to the Licensed Compound.  For that purpose and to the extent reasonably
necessary, the JSC will:

 

(i)                                    review, discuss and approve of the
initial Development Plan pursuant to Section 4.2, including the identification
of appropriate pharmacokinetic profiles to be pursued, and any proposed material
amendments or revisions to the then-current Development Plan;

 

(ii)                                coordinate the activities of the Parties
under the Development Plan, including facilitating communications and
discussions between the Parties with respect to the Development of the Licensed
Compound and Licensed Products under the Development Plan;

 

13

--------------------------------------------------------------------------------



 

(iii)                            oversee technology transfer from NeuRx to Neos,
pursuant to Sections 2.2 and 6.2; and

 

(iv)                             perform such other functions as appropriate to
further the purposes of this Agreement, as expressly set forth in this Agreement
or as determined by the Parties in writing.

 

The JSC shall have only the powers expressly assigned to it in this Section 3.1
and elsewhere in this Agreement, and shall have no power to amend, modify, or
waive compliance with this Agreement.

 

(b)                                 Members.  Each Party shall initially appoint
one (1) representative to the JSC, each of whom will be an officer or employee
of the applicable Party having sufficient seniority within such Party to make
decisions arising within the scope of the JSC’s responsibilities.  The JSC may
change its size from time to time by mutual consent of its members, and each
Party may replace its representative at any time upon written notice to the
other Party.  The JSC shall have a chairperson, who shall be selected by Neos. 
The role of the chairperson shall be to convene and preside at the meetings of
the JSC and to ensure the preparation of meeting minutes, but the chairperson
shall have no additional powers or rights beyond those held by other JSC
representatives.

 

(c)                                  Meetings.  The JSC shall meet at least one
(1) time per Calendar Quarter, unless the Parties mutually agree in writing to a
different frequency for such meetings.  Either Party may also call a special
meeting of the JSC (by videoconference or teleconference) by at least ten
(10) Business Days prior written notice to the other Party in the event such
Party reasonably believes that a significant matter must be addressed prior to
the next regularly scheduled meeting, and such Party shall provide the JSC no
later than five (5) Business Days prior to the special meeting with materials
reasonably adequate to enable an informed decision.  No later than ten
(10) Business Days prior to any regularly scheduled meeting of the JSC, the
chairperson of the JSC shall prepare and circulate an agenda for such meeting;
provided, however, that either Party may propose additional topics to be
included on such agenda, either prior to or in the course of such meeting.  The
JSC may meet in person, by videoconference or by teleconference.  Each Party
shall bear the expense of its respective JSC members’ participation in JSC
meetings.  Meetings of the JSC shall be effective only if at least one
(1) representative of each Party is present or participating in such meeting. 
The chairperson of the JSC shall be responsible for preparing reasonably
detailed written minutes of all JSC meetings that reflect, without limitation,
all material decisions made at such meetings.  The JSC chairperson shall send
draft meeting minutes to each member of the JSC for review and approval within
ten (10) Business Days after each JSC meeting.  Such minutes shall be deemed
approved unless one or more members of the JSC objects to the accuracy of such
minutes within ten (10) Business Days of receipt.

 

(d)                                 Decision Making.  The JSC shall act by
consensus.  The representatives from each Party will have, collectively, one
(1) vote on behalf of that Party.  The JSC shall strive to seek consensus in its
actions and decision making process.  If the JSC is unable to reach consensus on
any issue for which it is responsible within thirty (30) days after first
considering such issue, then Neos’s JSC representatives shall have the right to
decide such matter; provided that Neos’s JSC representatives shall not have the
right to amend the Development Plan in a

 

14

--------------------------------------------------------------------------------



 

manner that imposes Development obligations on NeuRx beyond those set forth in
the then-current Development Plan without NeuRx’s written agreement to the scope
of such Development obligations.  For clarity, Neos’s JSC representatives may
exercise their final decision-making authority at the JSC to amend the
Development Plan in a manner that does not impose additional Development
obligations on NeuRx without NeuRx’s written agreement.

 

3.2                              Discontinuation of Participation on a
Committee.  The JSC shall continue to exist until the completion of all
activities set forth in the Development Plan, at which time the JSC shall
automatically disband.

 

ARTICLE 4
DEVELOPMENT

 

4.1                              Overview.  Subject to the terms and conditions
of this Agreement, except as expressly set forth otherwise, as between the
Parties, Neos shall be solely responsible for the Development of the Licensed
Compound and Licensed Products in the Field in the Territory, and shall bear all
costs and expenses in connection therewith after the Effective Date.

 

4.2                              Initial Development Plan and Amendments.  The
Parties shall, through the JSC, use good faith efforts to agree upon an initial
development plan within thirty (30) days after the Effective Date (and in any
event, no later than ninety (90) days after the Effective Date), which plan
shall describe (i) the proposed overall program of Development for Licensed
Products in the Territory; (ii) appropriate pharmacokinetic profiles to be
pursued with respect to the Licensed Compound; (iii) the anticipated tasks and
responsibilities of Neos under the Development program and related timelines for
such tasks and responsibilities; and (iv) a detailed budget for all such
activities (the “Development Plan”).  From time to time (at least on an annual
basis), the JSC shall prepare amendments, as appropriate, to the then-current
Development Plan.  Once approved by the JSC, each updated or amended Development
Plan shall become effective and supersede the previous Development Plan as of
the date of such approval or at such other time as decided by the JSC. In the
event of any inconsistency between the Development Plan and this Agreement, the
terms of this Agreement shall prevail.

 

4.3                              Development Standards of Conduct.  Neos shall
use Commercially Reasonable Efforts to perform the tasks assigned to it in the
Development Plan in a timely and effective manner with respect to Licensed
Products in the Field in the U.S. Neos shall conduct its activities under the
Development Plan in a good scientific manner and in compliance in all material
respects with all Applicable Laws, including applicable national and
international guidelines such as ICH, GCP and GLP.

 

4.4                              Development by NeuRx.  Upon Neos’s written
request, NeuRx shall enter into a development services agreement with Neos on
terms to be mutually agreed upon, for the performance of specific Development
activities under this Agreement (the “Development Services Agreement”).  The
Development Services Agreement shall set forth, among other things, the specific
Development activities to be performed by NeuRx, the timetable for performance
of such activities and delivery of any deliverables specified in such agreement
and the compensation

 

15

--------------------------------------------------------------------------------



 

to be paid by Neos for the performance of such activities. In addition, any
Development Services Agreement executed by the Parties shall include the
provisions of Sections 4.3 and 4.5 as applied to NeuRx, mutatis mutandis.

 

4.5                              Records and Reports; Data.  Neos shall use
Commercially Reasonable Efforts to maintain complete and accurate records of all
Development activities conducted by it hereunder, in good scientific manner
appropriate for regulatory and patent purposes.  Neos shall update the JSC with
respect to the status, progress and results of Neos’s Development activities
under the Development Plan at each regularly scheduled JSC meeting.

 

4.6                              Subcontractors.  Neos may engage subcontractors
for the performance of its obligations under the Agreement, provided that:
(a) Neos shall remain responsible for the work allocated to, and payment to,
such subcontractors as it selects to the same extent it would if it had done
such work itself; and (b) the subcontractor shall undertake in writing
obligations of confidentiality and non-use regarding Confidential Information of
NeuRx that are substantially the same as those undertaken by the Parties
pursuant to Article 12 hereof.

 

ARTICLE 5
REGULATORY

 

5.1                              Regulatory Responsibilities.  Neos shall be
solely responsible for all regulatory activities necessary to obtain and
maintain Regulatory Approval of Licensed Products in the Field in the Territory,
including: (a) the preparation, filing and maintenance of relevant Regulatory
Documentation with the Regulatory Authorities, (b) pharmacovigilance
requirements for any Licensed Product and (c) recalls of any Licensed Product
sold by or on behalf of Neos or its Affiliates or Sublicensees.  Except as
requested by Neos in writing, NeuRx shall not communicate with any Regulatory
Authority with respect to the Licensed Compound or Licensed Products, unless so
required to comply with Applicable Laws, in which case NeuRx shall promptly
notify Neos of such requirement under Applicable Laws and, to the extent
practicable and permitted under Applicable Laws, shall submit any proposed
communication to Neos for prior approval or, if not practicable or permitted,
shall provide Neos with a copy or summary thereof as soon as reasonably
practicable thereafter.

 

5.2                              Regulatory Documentation; Regulatory
Approvals.  NeuRx shall and hereby does assign to Neos all Regulatory
Documentation and Regulatory Approvals related to the Licensed Compound or any
Licensed Product, and promptly following the Effective Date (but in no event
later than ten (10) days thereafter), NeuRx shall take all actions reasonably
requested by Neos to effect and evidence such assignment.  Neos shall prepare
and submit all Regulatory Documentation for the Licensed Compound and Licensed
Products in the Field in the Territory to applicable Regulatory Authorities and
shall own all such Regulatory Documentation.  Upon reasonable advance request by
Neos, NeuRx shall provide Neos with, or provide Neos access to, all raw data
underlying or referenced in, any Regulatory Documentation, to the extent not
provided as part of the transfer contemplated under Section 2.2; provided,
however, that if NeuRx is not able under Applicable Laws to provide access to
Neos to such raw data, and if such data is required or requested by any
Regulatory Authority, NeuRx shall provide such raw data directly to such
Regulatory Authority on Neos’s behalf upon request of Neos.

 

16

--------------------------------------------------------------------------------



 

5.3                              Remedial Actions.  Each Party shall notify the
other Party immediately, and promptly confirm such notice in writing, if it
obtains information indicating that a Licensed Product may be subject to any
recall, corrective action, or other regulatory action with respect to the
Licensed Product taken by virtue of Applicable Laws (a “Remedial Action”).  The
Parties shall assist each other in gathering and evaluating such information as
is necessary to determine the necessity of conducting a Remedial Action

 

ARTICLE 6
MANUFACTURING

 

6.1                              Manufacturing Responsibilities.  Subject to
Section 6.2 or as otherwise set forth in the Initial Transfer Plan, as between
the Parties, Neos shall be solely responsible for all preclinical, clinical, and
commercial Manufacture and supply of Licensed Compound and/or Licensed Products
for all uses under this Agreement, at its sole expense.  Neos may conduct such
manufacturing activities itself or through a CMO, subject to Section 4.6.

 

6.2                              Manufacturing Technology Transfer. In order to
enable Neos or its CMO to manufacture Licensed Compound and/or Licensed
Products, NeuRx shall perform or facilitate technology transfer to Neos or its
CMO as set forth below:

 

(a)                                 During a mutually agreed time period of no
greater than ninety (90) days (the “Manufacturing Transfer Period”), NeuRx
shall, to the extent not provided as part of the transfer contemplated under
Section 2.2, make available and transfer to Neos, at NeuRx’s sole cost, copies
of such Licensed Know-How, any contracts with a Third Party manufacturer of the
Licensed Compound or any Licensed Product (on Neos’s request and to the extent
assignable) and any tangible materials Controlled by NeuRx or its Affiliates as
of the Effective Date, that are necessary or useful in the Manufacture of the
Licensed Compound and/or Licensed Products, including such Licensed Know-How or
materials which, prior to the Effective Date, were being used by NeuRx or its
Affiliates to Manufacture or have Manufactured the Licensed Compound and/or
Licensed Products (the “NeuRx Manufacturing Know-How”), solely for Neos or its
CMO to Manufacture or have Manufactured the Licensed Compound and/or Licensed
Products in accordance with the terms and conditions of this Agreement. The
Parties shall cooperate with each other in good faith to enable a smooth
transfer of such Licensed Know-How and materials to Neos during the
Manufacturing Transition Period.

 

(b)                                 During the Manufacturing Transfer Period,
upon Neos’s request and subject to Neos’s agreement to pay NeuRx’s cost for time
and materials, NeuRx shall provide reasonable technical assistance to Neos, its
Affiliates or CMOs, including making a reasonable number of appropriately
trained personnel to provide, on a mutually convenient timetable, place (both on
site and otherwise) and frequency, to assist in the transfer and demonstration
of the NeuRx Manufacturing Know-How such that Neos (or its Affiliate, CMO, as
applicable) is capable of understanding and using such NeuRx Manufacturing
Know-How in connection with the Manufacture of the Licensed Compound and/or
Licensed Products.  After the Manufacturing Transfer Period, if (i) one or both
Parties become aware of any NeuRx Manufacturing Know-How or materials that were
Controlled by NeuRx as of the Effective Date but were not transferred to Neos;
or (ii) one or both Parties become aware of NeuRx Manufacturing Know-How or
materials that first came within the Control of NeuRx after the Effective Date;
then, in each case of (i) and

 

17

--------------------------------------------------------------------------------



 

(ii), NeuRx shall promptly upon identifying any such NeuRx Manufacturing
Know-How or materials disclose and transfer such NeuRx Manufacturing Know-How or
materials to Neos (or its Affiliate, CMO, as applicable), and NeuRx shall
provide reasonable technical assistance, in accordance with Section 2.2, mutatis
mutandis, in connection with Neos’s (or its Affiliates’ or CMO’s, as applicable)
Manufacture of the Licensed Compound and/or Licensed Products.

 

ARTICLE 7
COMMERCIALIZATION

 

7.1                              Commercialization Responsibilities.  Neos will
have the exclusive right to conduct, and be solely responsible for all aspects
of, the Commercialization of Licensed Products in the Field in the Territory,
including: (a) developing and executing a commercial launch and pre-launch plan,
(b) negotiating with applicable Governmental Authorities regarding the price and
reimbursement status of Licensed Products; (c) marketing and promotion;
(d) booking sales and distribution and performance of related services;
(e) handling all aspects of order processing, invoicing and collection,
inventory and receivables; (f) providing customer support, including handling
medical queries, and performing other related functions; and (g) conforming its
practices and procedures to Applicable Laws relating to the marketing, detailing
and promotion of Licensed Products in the Territory.  As between the Parties,
Neos shall bear all of its costs and expenses incurred in connection with such
Commercialization activities after the Effective Date.

 

7.2                              Commercial Diligence.  Neos shall use
Commercially Reasonable Efforts to perform its Commercialization obligations
with respect to Licensed Products in the Field in the U.S. following Regulatory
Approval of such Licensed Product in the U.S.

 

ARTICLE 8
COMPENSATION

 

8.1                              Upfront Payment.  Neos shall make a one-time
upfront payment of one hundred seventy five thousand Dollars ($175,000) (the
“Upfront Fee”) to NeuRx within ten (10) Business Days following the Effective
Date.

 

8.2                              Development Milestone Payments.  Neos shall
make each of the following one-time development milestone payments to NeuRx upon
the achievement by Neos or its Affiliates or Sublicensees of the following
development events.  Neos shall provide NeuRx with prompt written notice of the
achievement of each development milestone and will make the corresponding
payment to NeuRx within thirty (30) days after the achievement of such
milestone.

 

18

--------------------------------------------------------------------------------



 

Development Milestone Event

 

Milestone Payment

 

Receipt of notice of allowance by the USPTO for the first Licensed Patent

 

Two hundred thousand Dollars ($200,000)

 

Completion of the first Pilot PK Study of a Licensed Product in the Field that
meets the PK profile as defined by the JSC in the Development Plan

 

Two hundred fifty thousand Dollars ($250,000)

 

Initiation of a Phase 3 Clinical Trial of a Licensed Product for a first
Indication in the Field

 

Two hundred fifty thousand Dollars ($250,000)

 

Completion of a Phase 3 Clinical Trial of a Licensed Product for a first
Indication in the Field

 

Two hundred fifty thousand Dollars ($250,000)

 

Initiation of a Phase 3 Clinical Trial of a Licensed Product for a second
Indication in the Field

 

Two hundred fifty thousand Dollars ($250,000)

 

Completion of a Phase 3 Clinical Trial of a Licensed Product for a second
Indication in the Field

 

Two hundred fifty thousand Dollars ($250,000)

 

Approval by the FDA of the first NDA of a Licensed Product for a first
Indication in the Field

 

Two million Dollars ($2,000,000)

 

Approval by the FDA of the first NDA of a Licensed Product for a second
Indication in the Field

 

Two million Dollars ($2,000,000)

 

 

Each milestone payment is payable one time only, regardless of the number of
times the corresponding event is achieved by a Licensed Product and regardless
of the number of Licensed Products to achieve such event.

 

8.3                              Royalties.

 

(a)                                 Royalty Rates.  Subject to Sections
8.3(b)-(e), Neos shall pay to NeuRx royalties on aggregate annual Net Sales of
all Licensed Products in the Field in the Territory during the applicable
Royalty Term, as calculated by multiplying the applicable royalty rate by the
corresponding amount of incremental Net Sales of all Licensed Products in the
Territory in each Calendar Year.

 

Royalty
Tier

 

Annual Net Sales of Licensed Products in the
Territory

 

Royalty Rate

 

1

 

For that portion of annual aggregate Net Sales of Licensed Products less than or
equal to one hundred million Dollars ($100,000,000)

 

7

%

2

 

For that portion of annual aggregate Net Sales of Licensed Products greater than
one hundred million Dollars ($100,000,000) and less than or equal to two hundred
fifty million Dollars ($250,000,000)

 

9

%

3

 

For that portion of annual aggregate Net Sales of Licensed Products greater than
two hundred fifty million Dollars ($250,000,000)

 

11

%

 

19

--------------------------------------------------------------------------------



 

For example, if aggregate annual Net Sales of all Licensed Products in the
Territory is $550 million, then royalties payable by Neos equal (7% of $100
million) + (9% of $150 million) + (11% of $300 million) = $53.5 million.

 

(b)                                 Royalty Term.  Royalties shall be paid under
this Section 8.3, on a country-by-country and Licensed Product-by-Licensed
Product basis, during the period of time beginning on the First Commercial Sale
of such Licensed Product in such country and continuing until the later of:
(i) the expiration of the last-to-expire Valid Claim in any Licensed Patent in
such country that Covers such Licensed Product in such country; and or
(ii) expiration of Regulatory Exclusivity of such Licensed Product in such
country (the “Royalty Term”).

 

(c)                                  Royalty Adjustment for Third Party License
Payments.  If Neos, its Affiliate, or Sublicensee, in its reasonable judgment,
is required or determines it is reasonably useful to obtain from a Third Party a
license under any Patent or Know-How to make, have made, use, offer for sale,
sell or import any Licensed Product in the Field in any country in the
Territory, then the amount of royalties payable under Section 8.3(a) shall be
reduced by up to fifty percent (50%) of the amount of such payments to such
Third Party on account of the sale of the Licensed Products in such country, but
in no event shall the amount of royalties otherwise payable under
Section 8.3(a) be reduced as a result thereof by more than fifty percent (50%).
Neos may carry forward to subsequent Calendar Quarters any deductions that it
was not able to deduct as a result of the foregoing proviso.

 

(d)                                 Royalty Adjustment for Generic Competition. 
If there is Generic Competition for a particular Licensed Product in such
country in a Calendar Quarter, the royalties payable to NeuRx on the sales of
such Licensed Product in such country in such Calendar Quarter shall be reduced
by fifty percent (50%); provided that, in the event that the unit sales of all
Generic Products to such Licensed Product in such country in such Calendar
Quarter equal or exceed ten percent (10%) of the sum of unit sales of such
Licensed Product and unit sales of all such Generic Products to such Licensed
Product in such country, then the royalties payable to NeuRx on the sales of
such Licensed Product in such country in such Calendar Quarter shall be further
reduced by seventy fifty percent (75%). All such determinations of unit sales
shall be based upon a mutually acceptable calculation method using market share
data provided by a reputable and mutually agreed upon provider, such as IMS
Health.

 

(e)                                  Royalty Reports and Payments.  All amounts
payable to NeuRx pursuant to this Section 8.3 shall be paid in Dollars within
forty five (45) days after the end of each Calendar Quarter with respect to Net
Sales in such Calendar Quarter.  Each payment of royalties due to NeuRx shall be
accompanied by a report that contains the following information for the
applicable Calendar Quarter, on a Licensed Product-by-Licensed Product and
country-by-country basis: (i) Net Sales in the Territory; (ii) a calculation of
the royalty payment due on Net Sales in the Territory; and (iii) the exchange
rates used.

 

20

--------------------------------------------------------------------------------


 

8.4                              Sublicensing Revenue. In the event that within
four (4) years following the Effective Date Neos grants a Sublicense to one or
more Sublicensees under the Licensed Technology, Neos shall pay to NeuRx ten
percent (10%) of any Sublicensing Revenue received by Neos from such
Sublicensees.

 

8.5                              Exchange Rate; Manner and Place of Payment. 
All payments hereunder shall be payable in Dollars.  When conversion of payments
from any currency other than Dollars is required, such conversion shall be at
the exchange rate published by The Wall Street Journal, Eastern U.S. Edition, on
the last day of the Calendar Quarter in which the applicable sales were made. 
All payments owed under this Agreement shall be made by wire transfer in
immediately available funds to a bank and account designated in writing by
NeuRx, unless otherwise specified in writing by NeuRx.

 

8.6                              Late Payments.  If any undisputed payment due
is not paid by the due date, NeuRx may charge interest on any outstanding amount
of such payment, accruing as of the original due date, at an annual rate equal
to the rate of prime (as reported in The Wall Street Journal, Eastern U.S.
Edition) plus two percentage points or the maximum rate allowable by Applicable
Law, whichever is less.

 

8.7                              Records; Audits.  Neos and its Affiliates and
Sublicensees will maintain complete and accurate records in sufficient detail to
permit NeuRx to confirm the accuracy of the calculation of royalty payments. 
Upon reasonable prior notice, such records shall be available during regular
business hours for a period of three (3) years from the end of the Calendar Year
to which they pertain for examination, not more often than once each Calendar
Year, by an independent certified public accountant selected by NeuRx and
reasonably acceptable to Neos, for the sole purpose of verifying the accuracy of
the financial reports furnished by Neos pursuant to this Agreement.  Any such
auditor shall not disclose Neos’s Confidential Information, except to the extent
such disclosure is necessary to verify the accuracy of the financial reports
furnished by Neos or the amount of payments due by Neos to NeuRx under this
Agreement.  Any amounts shown to be owed but unpaid shall be paid within thirty
(30) days from the accountant’s report.  NeuRx shall bear the full cost of such
audit unless such audit discloses an underpayment by Neos of more than five
percent (5%) of the amount due, in which case Neos shall bear the full cost of
such audit.

 

8.8                              Taxes.

 

(a)                                 Taxes on Income.  Each Party shall be solely
responsible for the payment of all taxes imposed on its share of income arising
directly or indirectly from the efforts of the Parties under this Agreement.

 

(b)                                 Tax Cooperation.  The Parties agree to
cooperate with one another and use reasonable efforts to reduce or eliminate tax
withholding or similar obligations in respect of royalties, milestone payments,
and other payments made by Neos to NeuRx under this Agreement.  To the extent
Neos is required to deduct and withhold taxes on any payment to NeuRx, Neos
shall pay the amounts of such taxes to the proper Governmental Authority in a
timely manner and promptly transmit to NeuRx an official tax certificate or
other evidence of such withholding sufficient to enable NeuRx to claim such
payment of taxes.  NeuRx shall provide Neos any tax forms that may be reasonably
necessary in order for Neos not to withhold tax or to withhold tax at

 

21

--------------------------------------------------------------------------------



 

a reduced rate under an applicable bilateral income tax treaty.  Each Party
shall provide the other with reasonable assistance to enable the recovery, as
permitted by Applicable Laws, of withholding taxes, value added taxes, or
similar obligations resulting from payments made under this Agreement, such
recovery to be for the benefit of the Party bearing such withholding tax or
value added tax.

 

ARTICLE 9
INTELLECTUAL PROPERTY MATTERS

 

9.1                              Ownership

 

(a)                                 Existing Intellectual Property. As between
the Parties, and except as expressly set forth herein, each Party shall retain
sole ownership of any Patents, Know-How and other intellectual property
Controlled by such Party or its Affiliates as of the Effective Date, or
developed or acquired by such Party or its Affiliates outside of the performance
of this Agreement and without use of the other Party’s Confidential Information

 

(b)                                 Data.  All Data generated in connection with
any Development, regulatory, Manufacturing or Commercialization activities with
respect to the Licensed Compound or any Licensed Product, whether conducted
solely by employees, agents, or independent contractors of Neos or of NeuRx, or
jointly by employees, agents or independent contractors of each Party (the
“Product Data”) shall be the sole and exclusive property of Neos. NeuRx shall
and hereby does assign to Neos all of its, its Affiliates’ and their respective
employees, agents or contractors’ right, title and interest in any Product Data,
and NeuRx shall, and shall ensure that its, its Affiliates and their respective
employees, agents or contractors shall take all actions reasonably requested by
Neos to effect and evidence such assignment.

 

(c)                                  Ownership of Inventions.  All Inventions
invented solely by one Party or its Affiliates shall be owned solely by such
Party (“NeuRx Sole Inventions” or “Neos Sole Inventions” as the case may be),
and any Invention invented jointly by the Parties or their Affiliates shall be
owned jointly by the Parties (“Joint Inventions”), but shall be deemed to be
Neos’s Confidential Information as and to the extent they relate to the Licensed
Compound or any Licensed Product. All Patents claiming Joint Inventions shall be
referred to herein as “Joint Patents”.  Subject to the licenses granted herein,
each Party may license and otherwise exploit its interest in and to the Joint
Inventions and Joint Patents arising therefrom, anywhere in the world, without
any requirement of gaining the consent of, or accounting to, the other Party
(and to the extent that such consent is required by Applicable Law, such consent
is hereby granted), provided that neither Party may assign any Joint Invention
or Joint Patent to any Third Party without the other Party’s prior written
consent, such consent not to be unreasonably withheld, conditioned or delayed.

 

(d)                                 Disclosure of Inventions.  NeuRx shall
promptly disclose to Neos all NeuRx Sole Inventions relating to the Licensed
Compound and all Joint Inventions, including any invention disclosures or other
similar documents submitted to NeuRx by its and its Affiliates’

 

22

--------------------------------------------------------------------------------



 

employees, agents or independent contractors describing such Inventions, and
shall promptly respond to reasonable requests from Neos for additional
information relating to such Inventions.

 

(e)                                  Inventorship. Inventorship of Inventions
shall be determined by application of U.S. patent laws pertaining to
inventorship.

 

9.2                              Patent Prosecution and Maintenance.

 

(a)                                 Neos Patents.  From and after the Effective
Date, Neos shall have the sole right, but not the obligation, to control the
preparation, filing, prosecution (including any interferences, reissue
proceedings, derivation proceedings, reexaminations, inter partes review before
the U.S. Patent and Trademark Office and post-grant review proceedings) and
maintenance of all Neos Patents (other than Joint Patents) in the Territory, at
its sole cost and expense and by counsel of its own choice.

 

(b)                                 Licensed Patents.

 

(i)                                    Neos shall have the first right, but not
the obligation, to control the preparation, filing, prosecution (including any
interferences, reissue proceedings, derivation proceedings, reexaminations, and
inter partes review before the U.S. Patent and Trademark Office, and post-grant
review proceedings) and maintenance of all Licensed Patents and all Joint
Patents in the Territory, at Neos’s sole cost and expense and by counsel
selected by Neos and reasonably acceptable to NeuRx.  Neos shall keep NeuRx
reasonably informed of the status of Licensed Patents and Joint Patents and
shall promptly provide NeuRx with all material correspondence received from any
patent authority in connection therewith.  In addition, Neos shall promptly
provide NeuRx with drafts of all proposed material filings and correspondence to
any patent authority with respect to the Licensed Patents or Joint Patents for
NeuRx’s review and comment prior to the submission of such proposed filings and
correspondence.  Neos shall consider in good faith NeuRx’s comments prior to
submitting such filings and correspondence, provided that NeuRx provides such
comments within fourteen (14) days (or a shorter period reasonably designated by
Neos if fourteen (14) days is not practicable given the filing deadline) of
receiving the draft filings and correspondence from Neos.

 

(ii)                                If Neos desires to abandon or cease
prosecution or maintenance of any Licensed Patent or any Joint Patent, Neos
shall provide reasonable prior written notice to NeuRx of such intention to
abandon (which notice shall, to the extent possible, be given no later than
sixty (60) days prior to the next deadline for any action that must be taken
with respect to any such Patent in the relevant patent office).  In such case,
upon NeuRx’s written election provided no later than thirty (30) days after such
notice from Neos, NeuRx may assume prosecution and maintenance of such Licensed
Patent or Joint Patent at NeuRx’s expense.  If NeuRx does not provide such
election within thirty (30) days after such notice from Neos, Neos may, in its
sole discretion, continue prosecution and maintenance of such Licensed Patent or
Joint Patent or discontinue prosecution and maintenance of such Patent.

 

9.3                              Cooperation of the Parties.  If either NeuRx or
Neos becomes aware of any challenge by any Third Parties to the validity of any
Licensed Patent or Neos Patent, it will notify the other Party in writing to
that effect.  Any such notice shall include evidence to support an

 

23

--------------------------------------------------------------------------------



 

allegation of infringement or threatened infringement, or declaratory judgment
or equivalent action, by such Third Party. Each Party agrees to cooperate fully
in the preparation, filing, prosecution, and maintenance of Patents under
Section 9.2, at its own cost.  Such cooperation includes: (a) executing all
papers and instruments, or requiring its employees or contractors, to execute
such papers and instruments, so as enable the other Party to apply for and to
prosecute patent applications in any country as permitted by Section 9.2; and
(b) promptly informing the other Party of any matters coming to such Party’s
attention that may affect the preparation, filing, prosecution or maintenance of
any such patent applications.

 

9.4                              Infringement by Third Parties.

 

(a)                                 Notice.  If either NeuRx or Neos becomes
aware of any infringement or threatened infringement by a Third Party of any
Licensed Patent or Neos Patent, which infringing activity involves the using,
making, importing, offering for sale or selling of a Licensed Product, or the
submission to a Party or a Regulatory Authority of an application for a product
referencing a Licensed Product, or any declaratory judgment or equivalent action
challenging any Licensed Patent or Neos Patent in connection with any such
infringement (each, a “Product Infringement”), it will notify the other Party in
writing to that effect.  Any such notice shall include evidence to support an
allegation of infringement or threatened infringement, or declaratory judgment
or equivalent action, by such Third Party

 

(b)                                 Licensed Patents.

 

(i)                                    Subject to this Section 9.4(b), Neos
shall have the first right, as between NeuRx and Neos, but not the obligation,
to bring an appropriate suit or take other action against any person or entity
engaged in, or to defend against, a Product Infringement of any Licensed Patents
or any Joint Patents, at its own expense and by counsel of its own choice. 
NeuRx may, at its own expense, be represented in any such action by counsel of
its own choice.  If Neos decides not to enforce the Licensed Patents or Joint
Patents against such Product Infringement or does not bring such legal action or
otherwise take commercially reasonable action to abate such Product Infringement
before the earlier of: (A) one hundred eighty (180) days following the notice of
alleged infringement or declaratory judgment or (B) ten (10) Business Days
before the time limit, if any, set forth under Applicable Law for the filing of
such actions, whichever comes first, NeuRx shall have the right, but not the
obligation, to bring and control any such action at its own expense and by
counsel of its own choice, and Neos may, at its own expense, be represented in
any such action by counsel of its own choice.

 

(ii)                                Except as otherwise agreed by the Parties as
part of a cost-sharing arrangement, any recovery or damages realized as a result
of such action or proceeding with respect to Licensed Patents or Joint Patents
shall be used first to reimburse the Parties’ documented out-of-pocket legal
expenses relating to the action or proceeding, and any remaining recovery
relating to Licensed Products (including lost sales or lost profits with respect
to Licensed Products) shall be retained by the Party that brought and controlled
such action or proceeding, and in the case that Neos brought and controlled such
action or proceeding, such remaining recovery shall be deemed to be Net Sales
subject to royalty payments to NeuRx in accordance with the royalty provisions
of Section 8.3.

 

24

--------------------------------------------------------------------------------



 

(c)                                  Neos Patents.  Neos shall have the sole
right, as between NeuRx and Neos, but not the obligation, to bring an
appropriate suit or take other action against any person or entity engaged in,
or to defend against, a Product Infringement of any Neos Patents at its own
expense and by counsel of its own choice.  Any recovery or damages realized as a
result of such action or proceeding by Neos with respect to Neos Patents in the
Territory shall be used first to reimburse Neos’s documented out-of-pocket legal
expenses relating to the action or proceeding, and any remaining recovery
relating to Licensed Products (including lost sales or lost profits with respect
to Licensed Products) shall be retained by Neos.

 

(d)                                 Cooperation.  In the event a Party brings an
action in accordance with this Section 9.4, the other Party shall cooperate
fully, including, if required to bring such action, the furnishing of a power of
attorney or being named as a party to such action.

 

(e)                                  Other Infringement.  NeuRx shall have the
sole right, but not the obligation, to bring and control, at its own cost and
expense, any legal action in connection with any infringement of any Licensed
Patent that is not a Product Infringement.  Neos shall have the sole right, but
not the obligation, to bring and control, at its own cost and expense, any legal
action in connection with any infringement of any Neos Patent that is not a
Product Infringement

 

9.5                              Infringement of Third Party Rights.  Each Party
shall promptly notify the other in writing of any allegation by a Third Party
that the Manufacture, Development, or Commercialization of the Licensed Compound
or any Licensed Product infringes or may infringe the intellectual property
rights of a Third Party.  If a Third Party asserts that any of its Patents or
other rights are infringed by the Manufacture, Commercialization or Development
by Neos or its Affiliates of the Licensed Compound or any Licensed Product in a
particular country in the Territory (a “Third Party Infringement Claim”), Neos
shall have the right, but not the obligation, to defend against any such
assertions at its sole cost and expense; provided, however that Neos shall have
the right to deduct from any royalties owed under Section 8.3 to NeuRx with
respect to the Licensed Compound or any Licensed Product which is the subject of
such claim for a given Calendar Quarter fifty percent (50%) of any out-of-pocket
costs incurred by Neos in defending any such Third Party Infringement Claim
during such Calendar Quarter, unless such Third Party infringement claim is
solely based on the practice by Neos or its Affiliates of one or more inventions
which are not covered or claimed by any Licensed Patent. NeuRx shall cooperate
fully and shall provide full access to documents, information and witnesses as
reasonably requested by Neos in defending such action.  Neos will reimburse all
reasonable, out-of-pocket costs incurred in connection with such requested
cooperation.  To the extent Neos obtains any recovery from such Third Party as a
result of any counter-claim brought against such Third Party, such recovery
shall be used first to reimburse the Parties’ documented out-of-pocket legal
expenses relating to the action or proceeding (including payment to NeuRx of the
amounts offset from its royalty payments, if any, as provided above), and any
remaining recovery relating to Licensed Products (including lost sales or lost
profits with respect to Licensed Products) shall be retained by Neos and be
deemed Net Sales subject to royalty payments to NeuRx in accordance with the
royalty provisions of Section 8.3.

 

9.6                              Consent for Settlement.  Neither Party shall
unilaterally enter into any settlement or compromise of any action or proceeding
under this Article 9 that would in any manner alter, diminish, or be in
derogation of the other Party’s rights under this Agreement without the prior

 

25

--------------------------------------------------------------------------------



 

written consent of such other Party, which shall not be unreasonably
conditioned, withheld, or delayed.

 

9.7                              Patent Marking.  Neos shall mark and ensure
that its Affiliates mark all patented Licensed Products they sell or distribute
pursuant to this Agreement in accordance with the applicable patent statutes or
regulations in the country or countries of manufacture and sale thereof.

 

9.8                              Patent Extensions.  Neos shall have sole
decision-making authority regarding, and NeuRx shall cooperate with Neos in
obtaining, patent term restoration, supplemental protection certificates or
their equivalents, and patent term extensions with respect to the Licensed
Patents and Neos Patents in any country in the Territory where applicable.  Neos
shall file for such extensions at Neos’s sole cost and expense.

 

9.9                              Trademarks.  Neos shall own and be responsible
for all trademarks, trade names, branding or logos related to Licensed Products
in the Field in the Territory.  Neos shall be responsible for selecting,
registering, prosecuting, defending, and maintaining all such marks at Neos’s
sole cost and expense.

 

ARTICLE 10
REPRESENTATIONS AND WARRANTIES; COVENANTS

 

10.1                       Mutual Representations and Warranties.  Each Party
hereby represents and warrants to the other Party as follows:

 

(a)                                 Existence.  As of the Effective Date, it is
a limited liability company or corporation duly organized, validly existing, and
in good standing under the laws of the jurisdiction in which it is incorporated
or organized.

 

(b)                                 Power, Authority and Binding Agreement.  As
of the Effective Date, (i) it has the organizational power and authority and the
legal right to enter into this Agreement and perform its obligations hereunder;
(ii) it has taken all necessary action on its part required to authorize the
execution and delivery of this Agreement and the performance of its obligations
hereunder; and (iii) this Agreement has been duly executed and delivered on
behalf of such Party, and constitutes a legal, valid, and binding obligation of
such Party that is enforceable against it in accordance with its terms.

 

10.2                       Additional Representations and Warranties of NeuRx. 
NeuRx represents and warrants and, as applicable, covenants to Neos as follows,
as of the Effective Date:

 

(a)                                 Title; Encumbrances.  NeuRx is the sole
owner of the entire right, title and interest in and to all Patents and other
intellectual property rights within the Licensed Technology, free and clear from
any mortgages, pledges, liens, security interests, conditional and installment
sale agreements, encumbrances, charges or claims of any kind.  NeuRx has the
full and legal right and authority to license to Neos the Licensed Technology;

 

26

--------------------------------------------------------------------------------



 

(b)                                 Exhibit A; Know-How.  Exhibit A accurately
identifies all Patents owned or Controlled by NeuRx as of the Effective Date
that claim or Cover any Licensed Compound or Licensed Product, or the
manufacture, use, offer for sale, sale or import of any Licensed Compound or
Licensed Product, and there is no Know-How owned or Controlled by NeuRx or any
of its Affiliates that is necessary or reasonably useful for the Development,
Manufacture, Commercialization or other exploitation of any Licensed Compound or
Licensed Product that is not within the Licensed Know-How;

 

(c)                                  Notice of Infringement or
Misappropriation.  As of the Effective Date, it has not received any written
notice from any Third Party asserting or alleging, nor does NeuRx have any
knowledge of any basis for such assertion or allegation, that any research,
manufacture or development of the Licensed Compound or Licensed Products by
NeuRx prior to the Effective Date infringed or misappropriated the intellectual
property rights of such Third Party;

 

(d)                                 No Conflicts.  NeuRx has not entered, and
shall not enter, into any agreement with any Third Party that is in conflict
with the rights granted to Neos under this Agreement, and has not taken and
shall not take any action that would in any way prevent it from granting the
rights granted to Neos under this Agreement, or that would otherwise materially
conflict with or adversely affect Neos’s rights under this Agreement.

 

(e)                                  Third Party Technology.  To NeuRx’s
knowledge, (i) the Manufacture, Development and Commercialization of the
Licensed Compound or Licensed Products will not infringe any intellectual
property rights of a Third Party, and (ii) there are no pending Third Party
patent applications that, if issued with the published or currently pending
claims, would be infringed by the Manufacture, Development or Commercialization
of the Licensed Compound or Licensed Products;

 

(f)                                   Third Party Infringement.  To NeuRx’s
knowledge, no Third Party is infringing or has infringed any Licensed Patents or
has misappropriated any Licensed Know-How;

 

(g)                                 No Proceeding.  There are no pending, and to
NeuRx’s knowledge, no threatened, adverse actions, suits or proceedings against
NeuRx involving the Licensed Technology, Licensed Compound or Licensed Products;

 

(h)                                 Validity and Enforceability.  NeuRx is not
aware of the existence of any facts that could form the basis for the
invalidation or unenforceability of any Licensed Patent; and

 

(i)                                    Disclosure.  NeuRx has made available to
Neos all material written information in NeuRx’s possession or Control as of the
Effective Date relating to the Licensed Compound or Licensed Products, and all
such information provided by NeuRx is true and correct.

 

10.3                       Mutual Covenants.

 

(a)                                 No Debarment.  Each Party represents,
warrants and covenants to the other Party that it is not debarred or
disqualified under the U.S. Federal Food, Drug and Cosmetic Act, as may be
amended, or comparable laws in any country or jurisdiction other than the U.S.,
and it does not, and will not during the Term, employ or use the services of any
person who is debarred or disqualified, in connection with activities relating
to the Licensed Compound or any Licensed

 

27

--------------------------------------------------------------------------------



 

Product.  If either Party becomes aware of the debarment or disqualification or
threatened debarment or disqualification of any person providing services to
such Party, including the Party itself or its Affiliates, that directly or
indirectly relate to activities contemplated by this Agreement, such Party shall
immediately notify the other Party in writing and such Party shall cease
employing, contracting with, or retaining any such person to perform any such
services.

 

(b)                                 Compliance.  Each Party and its Affiliates
shall comply in all material respects with all Applicable Laws in the
performance of its obligations under this Agreement, including, to the extent
applicable to such Party and its activities hereunder, the statutes, regulations
and written directives of the FDA, the EMA and any Regulatory Authority having
jurisdiction in the Territory, the FD&C Act, the Prescription Drug Marketing
Act, the Federal Health Care Programs Anti-Kickback Law, 42 U.S.C. 1320a-7b(b),
the statutes, regulations and written directives of Medicare, Medicaid and all
other health care programs, as defined in 42 U.S.C. § 1320a-7b(f), and the
Foreign Corrupt Practices Act of 1977, each as may be amended from time to time.

 

10.4                       Disclaimer.  EXCEPT AS EXPRESSLY STATED IN THIS
AGREEMENT, NO REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER EXPRESS OR
IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT, OR NON-MISAPPROPRIATION OF THIRD PARTY INTELLECTUAL
PROPERTY RIGHTS, ARE MADE OR GIVEN BY OR ON BEHALF OF A PARTY, AND ALL
REPRESENTATIONS AND WARRANTIES, WHETHER ARISING BY OPERATION OF LAW OR
OTHERWISE, ARE HEREBY EXPRESSLY EXCLUDED.

 

ARTICLE 11
INDEMNIFICATION

 

11.1                       Indemnification by NeuRx.  NeuRx shall defend,
indemnify, and hold Neos and its Affiliates and their respective officers,
directors, employees, and agents (the “Neos Indemnitees”) harmless from and
against any and all damages or other amounts payable to a Third Party claimant,
as well as any reasonable attorneys’ fees and costs of litigation incurred by
such Neos Indemnitees, resulting from any claims, suits, proceedings or causes
of action brought by such Third Party (collectively, “Claims”) against such Neos
Indemnitee to the extent arising from or based on (a) NeuRx’s performance of the
activities allocated to NeuRx under the Development Plan, (b) the breach of any
of NeuRx’s obligations, representations or warranties under this Agreement, or
(c) the willful misconduct or negligent acts of NeuRx, its Affiliates, or the
officers, directors, employees, or agents of NeuRx or its Affiliates.  The
foregoing indemnity obligation shall not apply to the extent that (i) the Neos
Indemnitees fail to comply with the indemnification procedures set forth in
Section 11.3 and NeuRx’s defense of the relevant Claims is prejudiced by such
failure, or (ii) any Claim arises from or is based on any activity for which 
Neos is obligated to indemnify the NeuRx Indemnitees pursuant to Section 11.2.

 

11.2                       Indemnification by Neos.  Neos shall defend,
indemnify, and hold NeuRx and its Affiliates and their respective officers,
directors, employees, and agents (the “NeuRx

 

28

--------------------------------------------------------------------------------



 

Indemnitees”) harmless from and against any and all damages or other amounts
payable to a Third Party claimant, as well as any reasonable attorneys’ fees and
costs of litigation incurred by such NeuRx Indemnitees, resulting from any
Claims against such NeuRx Indemnitee to the extent arising from or based on
(a) the Development, Manufacture or Commercialization of the Licensed Compound
or any Licensed Product by or on behalf of Neos or its Affiliates or
Sublicensees, (b) the breach of any of Neos’s obligations, representations or
warranties under this Agreement, or (c) the willful misconduct or negligent acts
of Neos, its Affiliates, or the officers, directors, employees, or agents of
Neos or its Affiliates or Sublicensees.  The foregoing indemnity obligation
shall not apply to the extent that (i) the NeuRx Indemnitees fail to comply with
the indemnification procedures set forth in Section 11.3 and Neos’s defense of
the relevant Claims is prejudiced by such failure, or (ii) any Claim arises from
or is based on any activity for which NeuRx is obligated to indemnify the Neos
Indemnitees pursuant to Section 11.1.

 

11.3                       Indemnification Procedures.  The Party claiming
indemnity under this Article 11 (the “Indemnified Party”) shall give written
notice to the Party from whom indemnity is being sought (the “Indemnifying
Party”) promptly after learning of such Claim.  The Indemnified Party shall
provide the Indemnifying Party with reasonable assistance, at the Indemnifying
Party’s expense, in connection with the defense of the Claim for which indemnity
is being sought.  The Indemnified Party may participate in and monitor such
defense with counsel of its own choosing at its sole expense; provided, however,
the Indemnifying Party shall have the right to assume and conduct the defense of
the Claim with counsel of its choice.  The Indemnifying Party shall not settle
any Claim without the prior written consent of the Indemnified Party, not to be
unreasonably withheld, unless the settlement involves only the payment of
money.  So long as the Indemnifying Party is actively defending the Claim in
good faith, the Indemnified Party shall not settle or compromise any such Claim
without the prior written consent of the Indemnifying Party.  If the
Indemnifying Party does not assume and conduct the defense of the Claim as
provided above, (a) the Indemnified Party may defend against, consent to the
entry of any judgment, or enter into any settlement with respect to such Claim
in any manner the Indemnified Party may deem reasonably appropriate (and the
Indemnified Party need not consult with, or obtain any consent from, the
Indemnifying Party in connection therewith), and (b) the Indemnifying Party
shall remain responsible to indemnify the Indemnified Party as provided in this
Article 11.

 

11.4                       Limitation of Liability.  NEITHER PARTY SHALL BE
LIABLE TO THE OTHER FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR
INDIRECT DAMAGES ARISING FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT,
REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH DAMAGES.  NOTWITHSTANDING
THE FOREGOING, NOTHING IN THIS SECTION 11.4 IS INTENDED TO OR SHALL LIMIT OR
RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF ANY PARTY UNDER
SECTION 11.1 OR 11.2 OR DAMAGES AVAILABLE FOR BREACHES OF ARTICLE 12.

 

11.5                       Insurance.  Each Party shall procure and maintain
insurance adequate to cover its obligations hereunder and consistent with normal
business practices of prudent companies similarly situated.  The insurance
maintained by a Party shall include clinical and/or product liability insurance
at all times during which any Licensed Product is being clinically tested in
human subjects by either Party or commercially distributed or sold by either
Party and for the three (3) year period thereafter. It is understood that such
insurance shall not be construed to create a

 

29

--------------------------------------------------------------------------------



 

limit of either Party’s liability with respect to its indemnification
obligations under this Article 11.  Each Party shall provide the other Party
with written evidence of such insurance upon request.  Each Party shall provide
the other Party with written notice at least thirty (30) days prior to the
cancellation, non-renewal or material change in such insurance.

 

ARTICLE 12
CONFIDENTIALITY

 

12.1                       Confidentiality.  Each Party agrees that, during the
Term and for a period of ten (10) years thereafter, it shall keep confidential
and shall not publish or otherwise disclose and shall not use for any purpose
other than as provided for in this Agreement (which includes the exercise of any
rights or the performance of any obligations hereunder) any Confidential
Information furnished to it by the other Party pursuant to this Agreement,
except to the extent expressly authorized by this Agreement or otherwise agreed
in writing by the Parties.  The foregoing confidentiality and non-use
obligations shall not apply to any portion of the other Party’s Confidential
Information that the receiving Party can demonstrate by competent written proof:

 

(a)                                 was already known to the receiving Party or
its Affiliate, other than under an obligation of confidentiality, at the time of
disclosure by the other Party;

 

(b)                                 was generally available to the public or
otherwise part of the public domain at the time of its disclosure to the
receiving Party;

 

(c)                                  became generally available to the public or
otherwise part of the public domain after its disclosure and other than through
any act or omission of the receiving Party in breach of this Agreement;

 

(d)                                 was disclosed to the receiving Party or its
Affiliate by a Third Party who has a legal right to make such disclosure and who
did not obtain such information directly or indirectly from the other Party; or

 

(e)                                  was independently discovered or developed
by the receiving Party or its Affiliate without access to or aid, application or
use of the other Party’s Confidential Information, as evidenced by a
contemporaneous writing.

 

Notwithstanding the definition of “Confidential Information” in Section 1.12,
all Product Data, whether generated by one or both Parties, shall be deemed the
Confidential Information of Neos.

 

12.2                       Authorized Disclosure.  Notwithstanding the
obligations set forth in Section 12.1, a Party may disclose the other Party’s
Confidential Information and the terms of this Agreement to the extent:

 

(a)                                 such disclosure is reasonably necessary
(i) for filing or prosecuting Patents as contemplated by this Agreement; (ii) to
comply with the requirements of Regulatory Authorities with respect to obtaining
and maintaining Regulatory Approval of a Licensed Product; or (iii) for

 

30

--------------------------------------------------------------------------------


 

prosecuting or defending litigation as contemplated by this Agreement;

 

(b)                                 such disclosure is reasonably necessary to
its employees, agents, directors, consultants, contractors, legal advisors,
accountants, financial advisors, licensees or sublicensees on a need-to-know
basis for the sole purpose of performing its obligations or exercising its
rights under this Agreement; provided that in each case, the disclosees are
bound by written obligations of confidentiality and non-use consistent with
those contained in this Agreement;

 

(c)                                  such disclosure is reasonably necessary to
any bona fide potential or actual investor, acquiror, merger partner, or other
financial or commercial partner for the sole purpose of evaluating an actual or
potential investment, acquisition or other business relationship; provided that
in connection with such disclosure, such Party shall use all reasonable efforts
to inform each disclosee of the confidential nature of such Confidential
Information and cause each disclosee to treat such Confidential Information as
confidential; or

 

(d)                                 such disclosure is reasonably necessary to
comply with Applicable Laws, including regulations promulgated by applicable
security exchanges, court order, administrative subpoena or order.

 

Notwithstanding the foregoing, in the event a Party is required to make a
disclosure of the other Party’s Confidential Information pursuant to
Section 12.2(a) or 12.2(d), such Party shall promptly notify the other Party of
such required disclosure and shall use reasonable efforts to obtain, or to
assist the other Party in obtaining, a protective order preventing or limiting
the required disclosure.

 

12.3                       Technical Publication.  NeuRx may not publish peer
reviewed manuscripts, or give other forms of public disclosure such as abstracts
and presentations, of any data or results of studies carried out with respect to
the Licensed Compound or any Licensed Product, or otherwise pertaining to the
Licensed Compound or any Licensed Product, without the prior written consent of
Neos.   NeuRx represents and warrants that it does not have any data, results,
or publications relating to the Licensed Compound or any Licensed Product
currently under review that may be published or otherwise publicly disclosed
after the Effective Date. Neos shall have the right to publish and give
presentations on its Development, Commercialization or other exploitation of the
Licensed Products.

 

12.4                       Publicity; Terms of Agreement.

 

(a)                                 The Parties agree that the terms of this
Agreement are the Confidential Information of both Parties, subject to the
special authorized disclosure provisions set forth in this Section 12.4.

 

(b)                                 The Parties shall make a joint public
announcement of the execution of this Agreement in the form attached as
Exhibit D which shall be issued on or promptly after the Effective Date.

 

(c)                                  After release of such press release, if
either Party desires to make a public announcement concerning the material terms
of this Agreement or any activities hereunder, such Party shall give reasonable
prior advance notice of the proposed text of such announcement to the other
Party for its prior review and approval (except as otherwise provided herein),
except that in

 

31

--------------------------------------------------------------------------------



 

the case of a press release, quarterly or annual report, or other governmental
filing required by Applicable Law (including, subject to subsection (d) below,
pursuant to requirements of the SEC (as defined below)), the disclosing Party
shall provide the other Party with such advance notice as it reasonably can and
shall not be required to obtain approval therefor.  Each such press release
shall contain appropriate references to the other Party if so requested.  In
addition, NeuRx shall have the right to issue press releases announcing the
achievement of milestones under Section 8.2 upon Neos’s prior written consent,
not to be unreasonably withheld or delayed.  A Party commenting on such a
proposed press release shall provide its comments, if any, within five
(5) Business Days after receiving the press release for review.  Neither Party
shall be required to seek the permission of the other Party to repeat any
information that has already been publicly disclosed by such Party, or by the
other Party, in accordance with this Section 12.4(c), provided such information
remains accurate as of such time.

 

(d)                                 The Parties acknowledge that either or both
Parties may be obligated to file under Applicable Laws a copy of this Agreement
with the U.S. Securities and Exchange Commission (“SEC”) or other Governmental
Authorities.  Each Party shall be entitled to make such a required filing,
provided that it requests confidential treatment of the commercial terms and
sensitive technical terms hereof and thereof to the extent such confidential
treatment is reasonably available to such Party.  In the event of any such
filing, each Party will provide the other Party with a copy of this Agreement
marked to show provisions for which such Party intends to seek confidential
treatment and shall reasonably consider and incorporate the other Party’s
comments thereon to the extent consistent with the legal requirements, with
respect to the filing Party, governing disclosure of material agreements and
material information that must be publicly filed.

 

(e)                                  No disclosure of the existence, or the
terms, of this Agreement may be made by either Party or its Affiliates, and
neither Party shall use the name, trademark, trade name or logo of the other
Party, its Affiliates or their respective employees in any publicity, promotion,
news release or disclosure relating to this Agreement or its subject matter,
without the prior express written permission of the other Party, except as set
forth in this Section 12.4 or as otherwise may be required by Applicable Law.

 

12.5                       Reporting of Financial Information.  From and after
the Effective Date, to the extent required by the SEC (or equivalent foreign
agency) in connection with a Party or an Affiliate of a Party registering
securities in a public offering, the other Party shall (a) cooperate with the
registering Party or its Affiliates and their respective accountants and
auditors by providing access to information, books, and records related to the
Licensed Compound or Licensed Products as the registering Party may reasonably
request in connection with the preparation by the registering Party or its
Affiliates of historical and pro forma financial statements related to the
Licensed Compound or Licensed Products as may be required to be included in any
filing made by the registering Party or any of its Affiliates under the
Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as
amended, and the regulations promulgated thereunder, including Regulation S-X
and (b) without limiting the foregoing, shall provide the registering Party with
such information as is required for the registering Party or its Affiliates to
prepare audited “carve out” financial statements related to the Licensed
Compound or Licensed Products, for the two (2) Calendar Years prior to the
Effective Date (or such shorter period as agreed to by the registering Party)
and information requested by the registering Party and reasonably necessary to

 

32

--------------------------------------------------------------------------------



 

prepare any applicable pro forma financial information required to be filed by
the registering Party with the SEC.

 

ARTICLE 13
TERM AND TERMINATION

 

13.1                       Term.  This Agreement shall become effective on the
Effective Date and, unless earlier terminated pursuant to this Article 13, shall
remain in effect on a Licensed Product-by-Licensed Product and
country-by-country basis, until the expiration of the Royalty Term of such
Licensed Product in such country (the “Term”).  Upon the expiration of the
Royalty Term for a Licensed Product in a particular country (but not in the case
of an early termination of this Agreement), the licenses granted by NeuRx to
Neos under Section 2.1(a) with respect to such Licensed Product and such country
shall become fully-paid, royalty free and exclusive.

 

13.2                       Termination by Neos for Convenience.  Neos may
terminate this Agreement in its entirety for any or no reason upon ninety (90)
days written notice to NeuRx.  Any termination by Neos pursuant to this
Section 13.2 that occurs prior to Initiation of a Phase 3 Clinical Trial of a
Licensed Product shall be deemed a “Pre-Phase 3 Termination for Convenience”,
and the effects of termination set forth in Section 13.4(a) shall apply to such
termination event.  Any termination by Neos pursuant to this Section 13.2 that
occurs after Initiation of a Phase 3 Clinical Trial of a Licensed Product shall
be deemed a “Post-Phase 3 Termination for Convenience”, and the effects of
termination set forth in Section 13.4(b) shall apply to such termination event.

 

13.3                       Termination by Either Party for Breach.

 

(a)                                 Breach.  Subject to Section 13.3(b), each
Party shall have the right to terminate this Agreement upon written notice to
the other Party if such other Party materially breaches its obligations under
this Agreement and, after receiving written notice from the non-breaching Party
identifying such material breach in reasonable detail, fails to cure such
material breach within ninety (90) days (or thirty (30) days with respect to
breach of a payment obligation) from the date of such notice.  Any termination
by NeuRx pursuant to this Section 13.3 that occurs prior to Initiation of a
Phase 3 Clinical Trial of a Licensed Product and wherein a conclusive
determination of material breach by Neos has taken place shall be deemed a
“Pre-Phase 3 Termination for Material Breach”, and the effects of termination
set forth in Section 13.4(a) shall apply to such termination event. Any
termination by NeuRx pursuant to this Section 13.3 that occurs after Initiation
of a Phase 3 Clinical Trial of a Licensed Product and wherein a conclusive
determination of material breach by Neos has taken place shall be deemed a
“Post-Phase 3 Termination for Material Breach”, and the effects of termination
set forth in Section 13.4(b) shall apply to such termination event. With respect
to any termination by Neos pursuant to this Section 13.3, the effects of
termination set forth in Section 13.4(b) shall apply.

 

(b)                                 Disputed Breach.  If the alleged breaching
Party disputes in good faith the existence or materiality of a breach specified
in a notice provided by the other Party in accordance with Section 13.3(a), and
such alleged breaching Party provides the other Party notice of such dispute
within the applicable notice period, then the non-breaching Party shall not have
the right

 

33

--------------------------------------------------------------------------------



 

to terminate this Agreement under Section 13.3(a) unless and until an
arbitrator, in accordance with Article 14, has determined that the alleged
breaching Party has materially breached the Agreement and such Party fails to
cure such breach within sixty (60) days (or thirty (30) days in the case of a
breach of a payment obligation, with the cure payment to include all interest
accrued from the date of the original payment due date) following such
arbitrator’s decision.  It is understood and agreed that during the pendency of
such dispute, all of the terms and conditions of this Agreement shall remain in
effect and the Parties shall continue to perform all of their respective
obligations hereunder.

 

(c)                                  Termination on Abandonment of Development
and Commercialization Efforts.  In the event Neos determines to cease its
efforts for Development and Commercialization of any Licensed Product, it shall
provide written notice of such action to NeuRx, and NeuRx may thereafter
terminate this Agreement solely with respect to such Licensed Product, upon
written notice to Neos, and the following the effects of termination shall
apply: (i) in the event that Neos has not Initiated a Phase 3 Clinical Trial of
such Licensed Product as of the effective date of termination, the effects of
termination set forth in Section 13.4(a) shall apply (with such termination
event being treated as a Pre-Phase 3 Termination for Convenience by Neos), and
(ii) in the event that Neos has Initiated a Phase 3 Clinical Trial of such
Licensed Product as of the effective date of termination, the effects of
termination set forth in Section 13.4(b) shall apply (with such termination
event being treated as a Post-Phase 3 Termination for Convenience by Neos).

 

13.4                       Effects of Termination.

 

(a)                                 Pre-Phase 3 Termination for Convenience by
Neos or Pre-Phase 3 Termination for Material Breach by NeuRx. Upon any Pre-Phase
3 Termination for Convenience by Neos pursuant to Section 13.2 or Pre-Phase 3
Termination for Material Breach by NeuRx pursuant to Section 13.3(a), the
following consequences shall apply and shall be effective as of the effective
date of such termination (provided that, if such termination relates solely to a
Licensed Product, and not to this Agreement in its entirety, then such
consequences shall apply solely with respect to such Licensed Product):

 

(i)                                    Neos hereby grants to NeuRx, effective
only upon such termination and upon request of NeuRx, an exclusive, worldwide
perpetual and irrevocable license, with the right to grant sublicenses through
multiple tiers, under the Neos Patents, to research, Develop, make, have made,
use, distribute, sell, offer for sale, have sold, import, export, and otherwise
Commercialize Licensed Products in the Field (but solely to the extent that such
Licensed Products were in Development by Neos, its Affiliates or Sublicensees
immediately prior to the effective date of such termination) (such Licensed
Product, a “Reverted Product”); provided that, in the event of a Pre-Phase 3
Termination for Material Breach by NeuRx, the Parties shall negotiate in good
faith economic terms payable to Neos in connection with such license grant to
NeuRx. For clarity, NeuRx shall be solely responsible for the payment of any
monies payable to a Third Party for rights to intellectual property included in
Neos Patents based upon the Development, Manufacture or Commercialization of
Reverted Products in the Field by NeuRx, its Affiliates or licensees.

 

34

--------------------------------------------------------------------------------



 

(ii)                                Neos shall assign to NeuRx all Regulatory
Documentation and Regulatory Approvals for any Reverted Product;

 

(iii)                            Neos shall, and hereby does, effective on such
termination, assign to NeuRx all of Neos’s and its Affiliates’ right, title and
interest in and to any and all trademarks used by Neos and its Affiliates in the
Territory in connection with its Development, Manufacture or Commercialization
of Reverted Products (excluding any such trademarks that include, in whole or
part, any corporate name or logo of Neos or its Affiliates), including all
goodwill therein, and Neos shall promptly take such actions and execute such
instruments, assignments and documents as may be necessary to effect, evidence,
register and record such assignment;

 

(iv)                             Neos’s licenses under Section 2.1 shall
terminate;

 

(v)                                 As between the Parties, NeuRx shall have the
sole right to conduct any future Development, Manufacture and Commercialization
of Licensed Products in the Field, at its sole cost and expense; and

 

(vi)                             Neos shall return to NeuRx or destroy, at
NeuRx’s election, all Confidential Information of NeuRx; provided, however, that
Neos may keep one copy of such Confidential Information in its legal files
solely for the purpose of enabling it to comply with the provisions of this
Agreement, and Neos shall not be required to remove such Confidential
Information from its back-up or archive electronic records, including its
electronic laboratory notebook and laboratory information management systems.

 

(b)                                 Post-Phase 3 Termination for Convenience by
Neos, Post-Phase 3 Termination for Material Breach by NeuRx or Termination by
Neos for NeuRx’s Material Breach. Upon any Post-Phase 3 Termination for
Convenience by Neos pursuant to Section 13.2, Post-Phase 3 Termination for
Material Breach by NeuRx pursuant to Section 13.3 or termination by Neos for
NeuRx’s material breach pursuant to Section 13.3, the following consequences
shall apply and shall be effective as of the effective date of such termination
(provided that, if such termination relates solely to a Licensed Product, and
not to this Agreement in its entirety, then such consequences shall apply solely
with respect to such Licensed Product):

 

(i)                                    Neos’s licenses under Section 2.1 shall
terminate;

 

(ii)                                Neos shall return to NeuRx or destroy, at
NeuRx’s election, all Confidential Information of NeuRx; provided, however, that
Neos may keep one copy of such Confidential Information in its legal files
solely for the purpose of enabling it to comply with the provisions of this
Agreement, and Neos shall not be required to remove such Confidential
Information from its back-up or archive electronic records, including its
electronic laboratory notebook and laboratory information management systems;
and

 

(iii)                            The Parties shall negotiate in good faith for
up to one hundred and eighty  (180) days appropriate terms (for clarity, without
any obligation for either Party to enter into an agreement based on such
negotiation) for (A) Neos to grant to NeuRx, effective only upon such
termination and upon mutual agreement of the Parties with respect to such terms,
an exclusive, worldwide perpetual and irrevocable license, with the right to
grant sublicenses through multiple tiers, under the Neos Patents, to research,
Develop, make, have made, use, distribute, sell,

 

35

--------------------------------------------------------------------------------



 

offer for sale, have sold, import, export and otherwise Commercialize Reverted
Products in the Field (provided that, any such license agreement shall
(x) include reasonable and customary economic terms payable to Neos in
connection with such license grant to NeuRx; and (y) require NeuRx to be solely
responsible for the payment of any monies payable to a Third Party for rights to
intellectual property included in Neos Patents based upon the Development,
Manufacture or Commercialization of Reverted Products in the Field by NeuRx, its
Affiliates or licensees) and (B) Neos to assign to NeuRx all Regulatory
Documentation and Regulatory Approvals for any Reverted Products; and

 

(iv)                             As between the Parties, NeuRx shall have the
sole right to conduct any future Development, Manufacture and Commercialization
of Licensed Products in the Field, at its sole cost and expense.

 

13.5                       Survival.

 

(a)                                 Terms of Agreement.  Expiration or
termination of this Agreement shall not relieve the Parties of any obligation
accruing prior to such expiration or termination, nor shall expiration or any
termination of this Agreement preclude either Party from pursuing all rights and
remedies it may have under this Agreement, at law or in equity, with respect to
breach of this Agreement.  In addition, the provisions of Section 8.5 (Exchange
Rate; Manner and Place of Payment), Section 8.6 (Late Payments), Section 8.8
(Taxes), Section 9.1 (Ownership), Section 10.4 (Disclaimer), Section 13.4
(Effects of Termination), Section 13.5 (Survival), Article 1 (Definitions; as
applicable), Article 11 (Indemnification), Article 12 (Confidentiality),
Article 14 (Dispute Resolution) and Article 15 (Miscellaneous) hereof, shall
survive the expiration or termination of this Agreement.

 

(b)                                 Sublicense Rights.  Notwithstanding anything
to the contrary in this Agreement, in the event this Agreement is terminated by
NeuRx pursuant to Section 13.3, any Sublicense in effect as of such time shall
survive such termination or reversion, provided that (i) such Sublicensee is in
good standing at the time of such termination, (ii) there is no uncured breach
by either party to the Sublicense; and (ii) such Sublicensee agrees in writing
to be bound by all the terms and conditions of this Agreement that are
applicable to such Sublicensee including, without limitation, rendering directly
to NeuRx all payments and other obligations due to NeuRx related to such
Sublicense and provided that in such case NeuRx shall not be obligated to
perform any greater obligations than those set forth in this Agreement, as they
relate to such Sublicensee.

 

13.6                       Termination Not Sole Remedy.  Termination is not the
sole remedy under this Agreement and, whether or not termination is effected and
notwithstanding anything contained in this Agreement to the contrary, all other
remedies will remain available except as agreed to otherwise herein.

 

ARTICLE 14
DISPUTE RESOLUTION

 

14.1                       Disputes. It is the objective of the Parties to
establish procedures to facilitate the resolution of disputes arising under this
Agreement in an expedient manner by mutual cooperation and without resort to
litigation.  In the event of any disputes, controversies or differences which

 

36

--------------------------------------------------------------------------------



 

may arise between the Parties out of or in relation to or in connection with
this Agreement (other than disputes arising from the JSC), including, without
limitation, any alleged failure to perform, or breach, of this Agreement, or any
issue relating to the interpretation or application of this Agreement (each, a
“Dispute”), then upon the request of either Party by written notice, the Parties
agree to meet and discuss in good faith a possible resolution thereof, which
good faith efforts shall include at least one in-person meeting between the
Parties’ respective Executive Officers.  If the matter is not resolved within
thirty (30) days following the written request for discussions, either Party may
then invoke the provisions of Section 14.2.

 

14.2                       Arbitration.  Any Dispute that is not resolved
pursuant to Section 14.1, except for a dispute, claim or controversy under
Section 14.10, shall be settled by binding arbitration administered by JAMS
before one arbitrator pursuant to its Comprehensive Arbitration Rules and
Procedures of JAMS then in effect (the “JAMS Rules”), except as otherwise
provided herein.  The arbitration shall be governed by the U.S. Federal
Arbitration Act, 9 U.S.C. §§ 1-16 (the “Federal Arbitration Act”), to the
exclusion of any inconsistent state laws.  The arbitration will be conducted in
Dallas, Texas and the Parties consent to the personal jurisdiction of the U.S.
federal courts, for any case arising out of or otherwise related to this
arbitration, its conduct and its enforcement.  The language to be used in the
arbitral proceedings will be English.  Any situation not expressly covered by
this Agreement shall be decided in accordance with the JAMS Rules.

 

14.3                       Governing Law.  Resolution of all Disputes and any
remedies relating thereto, shall be governed by and construed under the
substantive laws of the State of Delaware, excluding any conflicts or choice of
law rule or principle that might otherwise refer construction or interpretation
of this Agreement to the substantive law of another jurisdiction.

 

14.4                       Decision.  The arbitrator shall issue a reasoned
opinion following a full comprehensive hearing, no later than twelve (12) months
following the selection of the arbitrator as provided for in Section 14.2.

 

14.5                       Award.  Any award shall be promptly paid in Dollars
free of any tax, deduction or offset; and any costs, fees or taxes incident to
enforcing the award shall, to the maximum extent permitted by law, be charged
against the Party resisting enforcement.  If as to any issue the arbitrator
should determine under the Applicable Law that the position taken by a Party is
frivolous or otherwise irresponsible or that any wrongdoing it finds is in
callous disregard of law and equity or the rights of the other Party, the
arbitrator shall also be entitled to award an appropriate allocation of the
adversary’s reasonable attorney fees, costs and expenses to be paid by the
offending Party, the precise sums to be determined after a bill of attorney
fees, expenses and costs consistent with such award has been presented following
the award on the merits.  Each Party agrees to abide by the award rendered in
any arbitration conducted pursuant to this Article 14, and agrees that, subject
to the Federal Arbitration Act, judgment may be entered upon the final award in
the Federal District Court in the Northern District of Texas and that other
courts may award full faith and credit to such judgment in order to enforce such
award.  The award shall include interest from the date of any damages incurred
for breach of the Agreement, and from the date of the award until paid in full,
at a rate fixed by the arbitrator.

 

14.6                       Costs.  Except as set forth in Section 14.5, each
Party shall bear its own legal fees.  The arbitrator shall assess his or her
costs, fees and expenses against the Party losing the arbitration

 

37

--------------------------------------------------------------------------------



 

unless he or she believes that neither Party is the clear loser, in which case
the arbitrator shall divide his or her fees, costs and expenses according to his
or her sole discretion.

 

14.7                       Injunctive Relief.  Provided a Party has made a
sufficient showing under the rules and standards set forth in the U.S. Federal
Rules of Civil Procedure and applicable case law, the arbitrator shall have the
freedom to invoke, and the Parties agree to abide by, injunctive measures after
either Party submits in writing for arbitration claims requiring immediate
relief.   Additionally, nothing in this Article 14 will preclude either Party
from seeking equitable relief or interim or provisional relief from a court of
competent jurisdiction, including a temporary restraining order, preliminary
injunction or other interim equitable relief, concerning a dispute either prior
to or during any arbitration if necessary to protect the interests of such Party
or to preserve the status quo pending the arbitration proceeding.

 

14.8                       Confidentiality.  The arbitration proceeding shall be
confidential and the arbitrator shall issue appropriate protective orders to
safeguard each Party’s Confidential Information.  Except as required by
Applicable Law, no Party shall make (or instruct the arbitrator to make) any
public announcement with respect to the proceedings or decision of the
arbitrator without prior written consent of the other Party.  The existence of
any dispute submitted to arbitration, and the award, shall be kept in confidence
by the Parties and the arbitrator, except as required in connection with the
enforcement of such award or as otherwise required by Applicable Law.

 

14.9                       Survivability.  Any duty to arbitrate under this
Agreement shall remain in effect and be enforceable after termination of this
Agreement for any reason.

 

14.10                Patent Disputes.  Any dispute, controversy or claim
relating to the scope, validity, enforceability or infringement of any Patents
Covering the Licensed Compound or a Licensed Product, or its manufacture, use,
importation, offer for sale or sale, shall be submitted to a court of competent
jurisdiction in the country in which such Patent rights were granted or arose.

 

ARTICLE 15
MISCELLANEOUS

 

15.1                       Entire Agreement; Amendment.  This Agreement,
including the Exhibits hereto, sets forth the complete, final and exclusive
agreement and all the covenants, promises, agreements, warranties,
representations, conditions and understandings between the Parties hereto with
respect to the subject matter hereof and supersedes, as of the Effective Date,
all prior and contemporaneous agreements and understandings between the Parties
with respect to the subject matter hereof, including the Confidentiality
Agreement; provided that, any Development Services Agreement entered into
between the Parties in connection with this Agreement shall not be deemed
superseded by, and shall not supersede, this Agreement.  The foregoing shall not
be interpreted as a waiver of any remedies available to either Party as a result
of any breach, prior to the Effective Date, by the other Party of its
obligations under the Confidentiality Agreement. There are no covenants,
promises, agreements, warranties, representations, conditions or understandings,
either oral or written, between the Parties other than as are set forth in this
Agreement.  No subsequent alteration,

 

38

--------------------------------------------------------------------------------



 

amendment, change or addition to this Agreement shall be binding upon the
Parties unless reduced to writing and signed by an authorized officer of each
Party.

 

15.2                       Rights in Bankruptcy.

 

(a)                                 All rights and licenses granted under or
pursuant to this Agreement by one Party to the other are, for all purposes of
Title 11 of the United States Code (“Title 11”), licenses of rights to
“intellectual property” as defined in Title 11, and, in the event that a case
under Title 11 is commenced by or against either Party (the “Bankrupt Party”),
the other Party shall have all of the rights set forth in Section 365(n) of
Title 11 to the maximum extent permitted thereby.  During the Term, each Party
shall create and maintain current copies to the extent practicable of all such
intellectual property.  Without limiting the Parties’ rights under
Section 365(n) of Title 11, if a case under Title 11 is commenced by or against
the Bankrupt Party, the other Party shall be entitled to a copy of any and all
such intellectual property and all embodiments of such intellectual property,
and the same, if not in the possession of such other Party, shall be promptly
delivered to it (i) before this Agreement is rejected by or on behalf of the
Bankrupt Party, within thirty (30) days after the other Party’s written request,
unless the Bankrupt Party, or its trustee or receiver, elects within thirty (30)
days to continue to perform all of its obligations under this Agreement, or
(ii) after any rejection of this Agreement by or on behalf of the Bankrupt
Party, if not previously delivered as provided under clause (i) above.  All
rights of the Parties under this Section 15.2 and under Section 365(n) of Title
11 are in addition to and not in substitution of any and all other rights,
powers, and remedies that each party may have under this Agreement, Title 11,
and any other Applicable Laws.  The non-Bankrupt Party shall have the right to
perform the obligations of the Bankrupt Party hereunder with respect to such
intellectual property, but neither such provision nor such performance by the
non-Bankrupt Party shall release the Bankrupt Party from any such obligation or
liability for failing to perform it.

 

(b)                                 The Parties agree that they intend the
foregoing non-Bankrupt Party rights to extend to the maximum extent permitted by
Applicable Law and any provisions of applicable contracts with Third Parties,
including for purposes of Title 11, (i) the right of access to any intellectual
property (including all embodiments thereof) of the Bankrupt Party or any Third
Party with whom the Bankrupt Party contracts to perform an obligation of the
Bankrupt Party under this Agreement, and, in the case of the Third Party, which
is necessary for the Development, Regulatory Approval and Manufacture of
Licensed Products and (ii) the right to contract directly with any Third Party
described in (i) in this sentence to complete the contracted work.

 

(c)                                  Any intellectual property provided pursuant
to the provisions of this Section 15.2 shall be subject to the licenses set
forth elsewhere in this Agreement and the payment obligations of this Agreement,
which shall be deemed to be royalties for purposes of Title 11.

 

(d)                                 Notwithstanding anything to the contrary in
Article 9, in the event that NeuRx is the Bankrupt Party, Neos may take
appropriate actions in connection with the filing, prosecution, maintenance and
enforcement of any Licensed Patent licensed to Neos under this Agreement without
being required to consult with NeuRx before taking any such actions, provided
that such actions are consistent with this Agreement.

 

39

--------------------------------------------------------------------------------



 

15.3                       Force Majeure.  Both Parties shall be excused from
the performance of their obligations under this Agreement to the extent that
such performance is prevented by force majeure and the nonperforming Party
promptly provides notice of the prevention to the other Party.  Such excuse
shall be continued so long as the condition constituting force majeure continues
and the nonperforming Party takes reasonable efforts to remove the condition. 
For purposes of this Agreement, force majeure shall include conditions beyond
the control of the Parties, including an act of God, war, civil commotion,
terrorist act, cyberattacks, labor strike or lock-out, epidemic, failure or
default of public utilities or common carriers, destruction of production
facilities or materials by fire, earthquake, storm or like catastrophe, and
failure of plant or machinery (provided that such failure could not have been
prevented by the exercise of skill, diligence, and prudence that would be
reasonably and ordinarily expected from a skilled and experienced person engaged
in the same type of undertaking under the same or similar circumstances). 
Notwithstanding the foregoing, a Party shall not be excused from making payments
owed hereunder because of a force majeure affecting such Party.  If a force
majeure persists for more than ninety (90) days, then the Parties will discuss
in good faith the modification of the Parties’ obligations under this Agreement
in order to mitigate the delays caused by such force majeure.

 

15.4                       Notices.  Any notice required or permitted to be
given under this Agreement shall be in writing, shall specifically refer to this
Agreement, and shall be addressed to the appropriate Party at the address
specified below or such other address as may be specified by such Party in
writing in accordance with this Section 15.4, and shall be deemed to have been
given for all purposes (a) when received, if hand-delivered or sent by confirmed
facsimile or a reputable courier service, or (b) five (5) Business Days after
mailing, if mailed by first class certified or registered airmail, postage
prepaid, return receipt requested.

 

If to NeuRx:

 

NeuRx Pharmaceuticals LLC

 

 

15 Gazelle Field

 

 

San Antonio TX 78258

 

 

Attn: Srinivasan Venkateshawaran

 

With a copy to (which shall not constitute notice):

 

NeuRx Pharmaceuticals LLC

 

 

4936 Mile High Drie

 

 

Salt Lake City, UT 84124

 

 

Attn: Dinesh C. Patel

 

If to Neos:

 

Neos Therapeutics, Inc.

 

 

2940 N. Hwy 360, Suite 400

 

 

Grand Prairie, TX 75050

 

 

Attn: Chief Financial Officer

 

With a copy to (which shall not constitute notice):

 

And a copy to:

 

 

 

 

Cooley LLP

 

40

--------------------------------------------------------------------------------


 

 

 

Reston Town Center

 

 

11951 Freedom Drive

 

 

14th Floor

 

 

Reston, VA 20190

 

 

Attn: Kenneth Krisko

 

 

Fax: 703-456-8100

 

15.5                       No Strict Construction; Headings.  This Agreement has
been prepared jointly by the Parties and shall not be strictly construed against
either Party.  Ambiguities, if any, in this Agreement shall not be construed
against any Party, irrespective of which Party may be deemed to have authored
the ambiguous provision.  The headings of each Article and Section in this
Agreement have been inserted for convenience of reference only and are not
intended to limit or expand on the meaning of the language contained in the
particular Article or Section.  Except where the context otherwise requires, the
use of any gender shall be applicable to all genders, and the word “or” is used
in the inclusive sense (and/or).  The term “including” as used herein means
including, without limiting the generality of any description preceding such
term.

 

15.6                       Assignment.  Neither Party may assign or transfer
this Agreement or any rights or obligations hereunder without the prior written
consent of the other, except that a Party may make such an assignment or
transfer without the other Party’s consent: (a) to its Affiliates or (b) to a
Third Party successor to substantially all of the assets, product(s) or business
of such Party to which this Agreement relates, whether in a merger, sale of
stock, sale of assets (including through a spin-off or product divestiture) or
other transaction.  Any successor or assignee of rights and/or obligations
permitted hereunder shall, in writing to the other Party, expressly assume
performance of such rights and/or obligations.  Any permitted assignment shall
be binding on the successors of the assigning Party.  Any assignment or
attempted assignment by either Party in violation of the terms of this
Section 15.6 shall be null, void and of no legal effect.

 

15.7                       Performance by Affiliates.  Each Party may discharge
any obligations and exercise any right hereunder through any of its Affiliates. 
Each Party hereby guarantees the performance by its Affiliates of such Party’s
obligations under this Agreement, and shall cause its Affiliates to comply with
the provisions of this Agreement in connection with such performance.  Any
breach by a Party’s Affiliate of any of such Party’s obligations under this
Agreement shall be deemed a breach by such Party, and the other Party may
proceed directly against such Party without any obligation to first proceed
against such Party’s Affiliate.

 

15.8                       Further Actions.  Each Party agrees to execute,
acknowledge and deliver such further instruments, and to do all such other acts,
as may be necessary or appropriate in order to carry out the purposes and intent
of this Agreement.

 

15.9                       Severability.  If any one or more of the provisions
of this Agreement is held to be invalid or unenforceable by any court of
competent jurisdiction from which no appeal can be or is taken, the provision
shall be considered severed from this Agreement and shall not serve to
invalidate any remaining provisions hereof.  The Parties shall make a good faith
effort to replace any invalid or unenforceable provision with a valid and
enforceable one such that the objectives contemplated by the Parties when
entering this Agreement may be realized.

 

41

--------------------------------------------------------------------------------



 

15.10                No Waiver.  Any delay in enforcing a Party’s rights under
this Agreement or any waiver as to a particular default or other matter shall
not constitute a waiver of such Party’s rights to the future enforcement of its
rights under this Agreement, except with respect to an express written and
signed waiver relating to a particular matter for a particular period of time.

 

15.11                Independent Contractors.  Each Party shall act solely as an
independent contractor, and nothing in this Agreement shall be construed to give
either Party the power or authority to act for, bind, or commit the other Party
in any way.  Nothing herein shall be construed to create the relationship of
partners, principal and agent, or joint-venture partners between the Parties.

 

15.12                Counterparts.  This Agreement may be executed in one (1) or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

{Signature page follows}

 

42

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties have executed this Exclusive License Agreement
by their duly authorized officers as of the Effective Date.

 

NEOS THERAPEUTICS, INC.

NEURX PHARMACEUTICALS LLC

 

 

By:

/s/ Gerald W. McLaughlin

 

By:

/s/ Srinivasan Venkateshwaran

Name:

Gerald W. McLaughlin

Name:

Srinivasan Venkateshwaran, PhD

Title:

President and CEO

Title:

President and CEO

 

--------------------------------------------------------------------------------



 

LIST OF EXHIBITS:

 

Exhibit A:

 

Licensed Patents as of the Effective Date

 

 

 

Exhibit B:

 

Licensed Compound

 

 

 

Exhibit C:

 

Initial Transfer Plan

 

 

 

Exhibit D:

 

Form of Joint Press Release

 

--------------------------------------------------------------------------------



 

Exhibit A

 

Licensed Patents as of the Effective Date

 

NeuRx has two pending applications with the United States Patent Office shown
below.

 

Patent Application #1:

 

Title

 

Methods for the Treatment of Sialorrhea

Application #

 

16/133,072

Filing Date

 

9/17/18

Publication #

 

N.A.

 

Patent Application #2:

 

Title

 

Methods for the Treatment of Sialorrhea

Application #

 

15/628,456

Filing Date

 

06/20/17

Publication #

 

US-2017-01281585-A1

 

--------------------------------------------------------------------------------



 

Exhibit B

 

Licensed Compound

 

The chemical structure of NRX 101 is shown below.

 

Generic Name

 

N-desethyloxybutynin

 

 

 

Chemical Name

 

4-(ethylamino)but-2-ynyl 2-cyclohexyl-2-hydroxy-2-phenylacetate

 

 

 

Formula

 

C20H27NO3

 

 

 

Structure

 

(Hydrochloride Salt Form shown)

 

[g370251ki09i001.jpg]

 

--------------------------------------------------------------------------------



 

Exhibit C

 

Initial Transfer Plan

 

List of Documents to be Transferred:

 

1.              Human Liver Microsome Stability Study Report

 

2.              Liver Microsome Metabolic Profiling Study Report

 

3.              Single Dose Pharmacokinetic Study Report — including
bioanalytical method development

 

4.              Pre-IND Meeting Request Letter

 

5.              Pre-IND Meeting Grant Letter

 

6.              Pre-IND Meeting Briefing Book

 

7.              Pre-IND Meeting Minutes

 

8.              Previous commercial assessments/market research

 

9.              List of vendors (and their roles) involved in the program to
date

 

10.       All notes and information regarding any patent filings

 

11.       Any human bioanalytical method development work

 

--------------------------------------------------------------------------------



 

Exhibit D

 

Form of Joint Press Release

 

--------------------------------------------------------------------------------


 

[g370251ki11i001.jpg]



 

Neos Therapeutics Licenses Pipeline Candidate for Treatment of Sialorrhea
(Excessive Drooling)

 

Approximately 1.4 Million Patients in the U.S. with Neurological Diseases Battle
Sialorrhea with Burdensome and Complex Treatment Options

 

Development Strategy Leverages Neos’ Modified-Release Microparticle, Drug
Delivery Technology and R&D Expertise

 

Dallas and Fort Worth, TX, October 23, 2018 — Neos Therapeutics, Inc. (NASDAQ:
NEOS), a fully-integrated pharmaceutical company focused on developing,
manufacturing, and commercializing innovative modified-release products using
its proprietary microparticle, drug delivery technology, today announced that it
has licensed NRX 101, a candidate for the treatment of sialorrhea (excessive
salivation or drooling) from NeuRx Pharmaceuticals LLC.  This candidate will now
be known as NT0501 and is a new chemical entity and a selective muscarinic
receptor antagonist that will utilize Neos’ microparticle technology, which is
used in the Company’s four on-market products.  NT0501 will be developed to
address the significant unmet medical needs for the treatment of chronic
sialorrhea in adult and pediatric patients with neurological conditions
including cerebral palsy, Parkinson’s disease, mental retardation, and
amyotrophic lateral sclerosis (ALS).

 

“We believe this product candidate could address the significant unmet clinical
needs of patients with sialorrhea by offering a treatment that may provide an
improved tolerability profile and more acceptable dosing regimen,” said Jerry
McLaughlin, Chief Executive Officer of Neos.  “NT0501 is well suited for our
modified-release microparticle, drug delivery technology and it is a strategic
addition to our pipeline as we begin to explore opportunities beyond our current
core focus in ADHD. This addition to our portfolio is an initial step in
building a broader central nervous system-focused pipeline, including the
opportunity to address symptoms associated with neurological disorders that
exacerbate overall disease burden.  This licensing agreement also

 

--------------------------------------------------------------------------------



 

highlights the role Neos can play as the partner of choice for companies seeking
formulation, clinical development, and commercial partnerships.”

 

“We believe NT0501 may significantly improve sialorrhea in patients with complex
neurological diseases such as cerebral palsy, Parkinson’s disease, and ALS,”
said Carolyn Sikes, PhD, Vice President of Clinical Affairs for Neos.  “Our goal
is for NT0501 to allow these patients to avoid the physical complications of
excessive drooling and overcome the isolation and stigma associated with this
disorder, so they can lead more comfortable lives.  Physicians and caregivers
for these patients are seeking new treatment options that offer an improved
safety and tolerability profile and reduced dosing frequency over currently
available therapies.”

 

NT0501 is N-desethyloxybutynin, an active metabolite of oxybutynin, an approved
drug to treat a urological condition.  Neos plans to develop NT0501 as an oral
treatment to reduce chronic sialorrhea in patients with neurological and other
conditions associated with drooling and excessive salivation.  The development
program for NT0501 is expected to benefit substantially from the ability to
leverage existing preclinical data for the parent molecule.  NT0501 is
preferentially selective for blocking muscarinic receptor subtypes predominant
in salivary glands, resulting in reduced saliva production.  Based on its
pharmacological profile, Neos expects a potentially improved tolerability
profile for NT0501.  Moreover, the Neos technology is expected to provide an
easy-to-swallow formulation that is dosed once or twice daily, with no complex
titration required.

 

About Sialorrhea

 

In the US, more than 1.4 million patients with neurological disease — including
those with cerebral palsy, Parkinson’s disease, mental retardation, ALS, and
other central nervous system disorders — experience sialorrhea due to
neuromuscular/sensory dysfunction.(1) Anatomic abnormalities and side effects
from certain medications including anticonvulsants and antipsychotics can also
cause excessive drooling.  Sialorrhea can lead to significant physical and
psychosocial complications, including perioral chapping, dehydration, infection,
foul odor, stigmatization, and increased dependency and level of care, all of
which can create an additional burden for these medically complicated patients.
Current anticholinergic agents are associated with treatment-limiting adverse
events and require titration and dosing up to three times per day, presenting
complexity and inconvenience to patients and caregivers.

 

--------------------------------------------------------------------------------



 

About Neos Therapeutics

 

Neos Therapeutics, Inc. (NASDAQ: NEOS) is a fully-integrated pharmaceutical
company focused on developing, manufacturing, and commercializing innovative
medicines utilizing its proprietary modified-release microparticle, drug
delivery technology. Adzenys XR-ODT® (amphetamine) extended-release orally
disintegrating tablets (see Full Prescribing Information, including Boxed
WARNING), Cotempla XR-ODT™ (methylphenidate) extended-release orally
disintegrating tablets (see Full Prescribing Information, including Boxed
WARNING), and Adzenys-ER™ (amphetamine) extended-release oral suspension
(see Full Prescribing Information, including Boxed WARNING), all for the
treatment of ADHD, are the first three branded, approved products using the
Company’s modified-release microparticle, drug delivery technology. In addition,
Neos manufactures and markets its generic version of the branded product
Tussionex®(2), an extended-release oral suspension of hydrocodone and
chlorpheniramine for the relief of cough and upper respiratory symptoms of a
cold (see Full Prescribing Information, including Boxed WARNING).  Additional
information about Neos is available at www.neostx.com.

 

About NeuRx Pharmaceuticals LLC

 

NeuRx Pharmaceuticals LLC, based in San Antonio, Texas, is a pharmaceutical
company focused on building a pipeline of drug candidates in the CNS area and
partnering the candidates with established pharmaceutical companies for
development and commercialization.

 

Forward-Looking Statements

 

This press release contains forward-looking statements within the meaning of the
Private Securities Litigation Reform Act of 1995, including statements
concerning the therapeutic potential, regulatory approval and commercialization
of NT0501, our marketing plans, the therapeutic potential of our products, the
strategic expansion of our product pipeline and commercial product portfolio and
the research and development plan for our potential product candidates.
Forward-looking statements generally relate to future events or our future
financial or operating performance. In some cases, you can identify
forward-looking statements because they contain words such as “may,” “will,”
“should,” “expects,” “plans,” “anticipates,” “could,” “intends,” “target,”
“projects,” “contemplates,” “believes,” “estimates,” “predicts,” “potential” or
“continue” or the negative of these words or other similar terms or expressions
that concern our expectations, strategy, plans or intentions. These
forward-looking statements reflect our current

 

--------------------------------------------------------------------------------



 

views about our expectations, strategy, plans, prospects or intentions, which
are based on the information currently available to us and on assumptions we
have made. Although we believe that our plans, intentions, expectations,
strategies and prospects as reflected in or suggested by those forward-looking
statements are reasonable, we can give no assurance that the plans, intentions,
expectations or strategies will be attained or achieved. Furthermore, actual
results may differ materially from those described in the forward-looking
statements and will be affected by a variety of risks and factors that are
beyond our control including, without limitation, our ability to maintain the
license from NeuRx Pharmaceuticals LLC, our ability to obtain regulatory
approval of NT0501, the inherent uncertainty of drug research and development,
and other risks set forth under the caption “Risk Factors” in our most recently
filed Annual Report on Form 10-K as updated by our subsequently filed other SEC
filings, including our Quarterly Report(s) on Form 10-Q. We assume no obligation
to update any forward-looking statements contained in this document as a result
of new information, future events or otherwise.

 

--------------------------------------------------------------------------------

References

 

(1)         Mozaffarian. AHA Circulation. 2016; Taylor. MMWR Surveill Summ.
2017; Laskowitz. CRC Press; 2016; Alhashemi. Neurosciences (Riyadh). 2010;
Cohen. Int J Stroke. 2016; Maenner. Ann Epidemiol 2016; Marras. NPJ Parkinsons
Dis. 2018; Kalf. J Neurol. 2009; Reid. Dev Med Child Neurol. 2012; McGrath
Epidemiol Rev. 2008; 2015 Clozapine for Treating Schizophrenia — A comparison of
the States; Maher. Ther Adv Psychopharmacol. 2016.

 

(2)         Tussionex® is a registered trademark of the UCB Group of Companies.

 

Contacts

 

Media

Jennifer Guinan

Sage Strategic Marketing

610.410.8111

jennifer@sagestrat.com

 

Investors

Richard Eisenstadt
Chief Financial Officer
Neos Therapeutics
972.408.1389
reisenstadt@neostx.com

 

Sarah McCabe
Stern Investor Relations, Inc.
212.362.1200
sarah@sternir.com

 

--------------------------------------------------------------------------------